 574DECISIONSOF NATIONALLABOR RELATIONS BOARDCredit Bureau,Inc.andRetail Clerks, InternationalAssociation,Retail Store Employees Local 1407,AFL-CIO. Case 6-CA-4780April 5, 1971DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn January5, 1971, TrialExaminer Ramey Dono-van issued his Decision in the above-entitled proceed-ing, finding that Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety,as set forth in the attached Trial Examiner'sDecision.Thereafter,theGeneralCounsel filedexceptions to theTrialExaminer'sDecision and asupporting brief.Respondent filed a statement inopposition to General Counsel'sexceptions and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions,the statement,the briefs, and the entire record in the case, andhereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN, , TrialExaminer:Following the filingofa charge by Retail Store Employees Local 1407,International Association,AFL-CIO,herein the Union, onOctober 21,1969, the General Counsel of the Board,actingthrough the Acting Regional Director of the Board'sRegion 6, issued a complaint on June 30,1970, againstCredit Bureau, Inc., herein Respondent.The complaint, asamended on August 10, 1970,alleged that on October 15,1969, Respondent transferred its employee Frances Ferreyfrom one position to another and then discharged her, allbecause of Ferrey's union activities,and that such action by1Tieger has held this position for 6 years2For convenience, we shall refer to the interbureau department as thebureauWe note that this is also the term that appears on Respondent'sRespondent was in violation of Section 8(a)(1) and (3) ofthe Act. Respondent's answer denies that its conduct was inviolation of the Act.With all parties represented, the case was tried inPittsburgh, Pennsylvania, on August 26 and 27, 1970, andDecember 1, 1970.1.JURISDICTIONRespondent is a Delaware corporation with offices inPittsburgh and McKeesport, Pennsylvania. It is engaged inthe business of providing credit reports, personnel reports,collecting delinquent accounts, and related services con-nected with credit operations. During the 12-month periodpreceding the complaint, Respondent provided servicesvalued in excess of $50,000 to other employers in Pennsylva-nia and these other employers are themselves engageddirectly in interstate commerce. During the same period,Respondent provided its services to employers outsidePennsylvania from which it realized in excess of $50,000.Respondent, at all material times, is an employer engagedin commerce within the meaning of the Act and the Unionis a labor organization within the meaning of the Act11.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundIn Respondent's Pittsburgh office, which is the operationinvolved in this case, Respondent employs about 120clerical employees, most of whom are apparently women.Approximately 35 employees of the 120 work in the generalreporting section and one of the departments in that sectionisthe interbureau department which handles 5 to 10percent of Respondent's work.Respondent's operating management consists of generalmanager Lawrence Tieger;1 Alfred Nicholas, assistantmanager; and Irene George who serves as Tieger'ssecretary and performs personnel functions. There are alsovarious supervisors, such as Josephine DeFazio and PaulineBrueckman of the general reporting department. DeFaziowas the immediate supervisor of the interbureau depart-ment where the alleged discrimmatee, Frances Ferrey,worked.Brueckmanwas an assistant supervisor toDeFazio.Ferrey had worked for Respondent in the interbureaudepartment from May 1937 until her discharge on October15, 1969. These 32 years of service were interrupted brieflyfor about 2 months in 1962 when she left for another jobbut she returned to her formerjob at the same pay and withfull credit for her former service for vacation purposes.Some understanding of the work of the interbureaudepartment is necessary in order to understand and toappraise the conflicting testimony and contentions in thiscase 2Respondent's customers, who are referred to as members,are stores in the area, including the large department storesin Pittsburgh, such as Horne's, Gimbels, Kauffman's andorganizations like Sears Roebuck, J. C. Penney, and sowork reports setting forththe statusof work in various departments, one ofwhich is designated"Bureau "189 NLRB No. 76 CREDIT BUREAU,INC.575forth.As distinguished from credit and personnel matterspertaining to local residents of the area,which Respondenthandled in other departments,the bureau received creditapplications from member stores of persons applying forcredit with the store in those instances where the applicanthad lived outside the area in variousparts of the UnitedStates or elsewhere.Ferrey,who as we have seenhad workedin the bureaufor 32 years,was the clerk in charge of the bureau work,albeitunder the supervision of DeFaziowho was theimmediate supervisor of the general reporting section,includingthe bureau.Throughout Ferrey's employmentand until about September20, 1969,therehad always beentwo employees in the bureau who worked sideby side atdesks in the bureau area.3 One of these employees wasFerrey andthe otheremployeewas regarded as herassistant or helper.EachofRespondent'sdepartmentsfilled out adaily workreport.Ferrey filled out the dailyworkreport forthe bureau and this in turn was reflected ona report form prepared by thebookkeeping department foreach department in the entire operation,showing suchnumerical data as work"units onhand; 4incoming work;workcompleted;remaining on hand;daily hours;"and soforth. This overall dailyreport was used by managementand supervision as the source or principal source ofinformation regarding the status of work in the variousdepartments.The actual workof the bureau(interbureau department)merits some description.The bureaureceived customercredit and personnel applications from member stores.Ferrey'sresponsibility, or the bureau's(Ferrey was, ineffect,the bureau whether she was workingwith or withouta helper),was to secure reports from sistercreditbureaus inother cities on the aforementionedcredit orpersonnelapplicants.5Ferreyused both mail andtelephoneto securereportsfrom sister credit bureaus.She wouldwrite up acouponappropriatefor thetype of information requestedby themember store.Thiswent to thetypingdepartmentwhich then prepared the coupon and sent it to the sistercredit bureau.6The original application is then sent to whatis referred to as the wheel, which is another department inthe general reporting section and underDeFazio'ssupervi-sion.The Wheel,as the name indicates,isa wheel-likefiling system on which the application,concerning which acouponrequest has beenalready sentto a sister creditbureau, is filed byone or moreemployees who work on thewheel.Afterthe aforementioned applicationshad been on thewheelfor 8 days withouta response having beenreceivedfrom the sister bureau,according to Ferrey,the wheel girlswere supposed to pullthemoff thewheel andgive them toFerrey.She, in turn,gave the necessary documentand datato thetypingdepartment to send a tracer to the sisterfRespondent's employees work at desks in an open floor area Thedesks are not separated by partitions and the employees do not work inoffices as such,eg, even the office of the assistant manager is anunpartitioned desk area rather than an enclosure4There was also a space to show the date of the oldest item or unit ofwork in the department5Ferreyalsohandledapplicationsformortgages,e g,FHAapplications of people moving into the Pittsburgh area from other sectionsof the country This would entail Ferrey's contacting sister credit bureausin the applicant's area of originbureau renewing the request originally sent to the latter.The typingdepartment then returns a copy of the paperwork toFerrey.After 6 moredaysifno response isreceived,Ferreytestified that she would,in effect,initiate asecond tracer by telephoning the sister bureau,because, inher words,the matterwould bythen be tooold totake theadditional time entailed by using the mail for a secondtracer.?In other instances,as where the request for informationto the sister bureau is answeredby a reportfrom the latterby mail,the wheel girls,who dailymatch incoming reportsfrom sister bureaus with the requestspreviouslymade, willcarrythe matched documents,i.e., the original request andthe report received in reply,to Ferreyfor what is calldcensoring.The latterconsistsof Ferrey's reviewing thedocuments to see that the report contains all the data thathad been requested.There maybe also an indicationregarding the report that local(in the Pittsburgh area)references are to be checked and this goes to the referencedepartment.If there are no local references to be checked,the censored report from the sister bureau then goes to thetranscription department which copies the reported infor-mation on a small card which,in turn, is photocopied. Thephotocopyis then attached to the original request from themember store and delivered to the latter by messenger.To complete the description of the bureau's handling ofmailed requests to sister bureaus and the mailed responsesthereto, something more need be said about the handling ofincomingwork bythe wheel girls.At the end of each daythe wheel girls would haveboth workthattheyregarded asfinished or matched,and work that was unfinished or notmatched. In short, when a report came in from a sisterbureau in response to a bureau request,the request and thereportwere matched and that aspect of the work wasconsidered to be finished at least to the extent that a reporthad beenreceivedin replyto a request. Other requests orreports were,by theend of theday, unmatchedand werethus considered unfinished.At theend ofthe daythe wheelgirls carried the finished or matchedwork tothe bureaudepartment and placed it in the drawers of the desk ofFerrey's helperwhich was next toFerrey'sdesk.From earlyOctober1969 until her dischargeon October 15, 1969,Ferrey didnot have a helper but the drawers of the vacantdesk werestillused bythe wheel girls as the receptacle forthe abovematched work.At the sameperiod, the end ofeachday, thewheel girls placed unfinished or unmatchedworkinto a small filing cabinet that was betweenFerrey'sdesk and that of her helper.The nextmorning the wheelgirlswould return for the unfinished, unmatchedwork andwould interfile it with the new incoming mail in an effort tomatch or finish the items.8The procedure would thusrecommenceeach day andat theend of the daythe sameprocedure as previouslydescribed was followed.The entire6The couponalso takes care of the payment to the sister credit bureaufor its services,ie , various types of credit information requested have acertain price or payment by agreement of the credit organization,a couponof the appropriate value is used for the particular information request andthe coupon serves as payment to the sister credit bureau7We shall,at a later point,go further into the matter of the tracers andthe method of handling themHThere might be as many as 200 items in the pile of old unmatcheditems and new mail 576DECISIONS OF NATIONALLABOR RELATIONS BOARDprocedure aforedescribed regarding mail was followedpursuant to Supervisor DeFazio's instruction.In addition to the bureau's requests for reports to sisterbureaus that weresentand answered by mail, Ferrey andher assistant (when she had one) transacted a substantialamount of bureau work by telephone. Ferrey's uncontro-verted testimony is that when she had an experiencedhelper like Burns, who worked with her full-time for about1-1/2 years sitting at the desk next to Ferrey's, untilSeptember 18, 1969, they made about 80-90 telephone callsa day. When Ferrey was alone in the bureau she madeapproximately 45 suchcalls aday. She testified that she wasconstantly on the telephone "all day." Not only is there nocontrary testimony but, when the nature of the work isconsidered, her statement is understandable. For instance,amember store, in requesting a credit report from thebureau that would involve the bureau's contacting anout-of-town sister bureau, could and did, on occasion,request that the matter be expedited and handled bytelephone.9The type of information desired would bespecified, includingan "infile" or an "update" report. Theformer would mean that the information in the sisterbureau's file would be sufficient. An "update" report,however, meant that the bureau was requesting the sisterbureau to bring the latter's file up to date with currentinformation.10When the sister bureau secured the updatedinformation it was expected to telephone that data to thebureau. Ferrey testified that she maintained a record ornotation on such expected calls and that she checked thestatus of such matters every day.Among Ferrey's other functions, in addition to theaforedescribed bureau work involving personal credit,personnel reports, and FHA mortgage reports, she openedallmail that came to Respondent every morning.ii Thisentailed her reporting for work at 7:30 a.m. which waseither 30 or 60 minutes before Respondent's usual startingtime;she left work at 4:30 p.m. which was evidentlysimilarly before the usual quitting time. In opening thegeneral mail,Ferrey would be alert for mail to her owndepartment, the bureau, and this would include reportsfrom sister bureaus that she had previously requested.Respondent also maintained a complaint departmentwhich received complaints from member stores throughoutthe day about variousmattersbeing handled by Respon-dent. The complaints pertained to both local credit mattersand interbureau matters.Becauserelief was not available,Ferrey had worked in this department as a relief workerbetween 12 and 1 p.m. every day for about a year at oneperiod.Ferrey's most recent job performance evaluation by hersupervisor, DeFazio, was for the period May 1968 to May1969. The form used had eight factors or qualities on whichthe employee was rated unsatisfactory, fair, satisfactory,very satisfactory, or outstanding. On "knowledge of job,"Ferrey was rated "outstanding"; she received the sameratingon "work attitude" and in "versatility." On9 In other instances, of course, no special handling might be specifiedand such matters would be handled by mail as earlier described10We assume that this means that an mule might show, in September1969, that a credit applicant as of June 1969 was employed at a certainplace, lived at a certain location and so on To up-date place ofemployment, residence and so forth, the sister bureau would have to secure"accuracy or quality," she was rated "very satisfactory"which was defined as "sometimes superior." The samerating was received on the remaining five factors, including"performance or quality," "frequently exceeds standards";"dependability,""dependableinallrespects";"resourcefulness," "usually finds ways of meeting emergen-cies alone "In the above evaluation, DeFazio recommended a wageincrease for Ferrey, observing that she considered theemployee to be outstanding "in her particular job" and thatshe could perform "most any other job satisfactorily." Anotation, dated "7/21/69" by Assistant Manager Nicholasbeneath the above recommendation, stated that action wasdeferred since the employee had reached the top of thewagescale for her job.B.Transfer And DischargeOf FerreyOn OctoberAntecedents And Surrounding CircumstancesTieger testified and it also otherwise appears in the recordthatRespondent continuously received complaints frommember stores about delays in Respondent's services.Complaints therefore were nothing unusual and Respon-dent, in fact, maintained a complaint department. In manyrespects, in our opinion, it would be in the nature ofRespondent's business to have complaints. The memberstores obviously would be interested in rapid credit reportssince no doubt a substantial portion of their business wasdependent on creditsales.Whether the credit report wasfrom local or out of town sources, Respondent was in turnobliged to resort, at least in many cases if not in allout-of-town situations, to sources other than itself forcredit reports. Such circumstances and the human elementsinvolved in the various steps of procuring, preparing, andsubmitting to the member store the desired informationcould, we imagine, occur in a situation where the memberstore was impatiently awaiting the desired information, andwith the store, quite possibly, being itself subjected to theimpatience of its customer who was being told by the storethat his or her credit report had not yet been received.Normally, according to Tieger, he did not becomepersonally involved in complaints unless they were of avery serious nature in which a member store wrote ortelephoned him in strong terms regarding its complaint. InJuly 1969, Tieger asserts that he received serious complaintsfrom such member stores as Horne's, Sears, and J. C.Penney. The age of reports outstanding for Horne's wasparticularly great and the vice president of Horne's calledthe matter to Tieger's attention.Before continuing with the above matter it is appropriatetomention the relationship of Respondent to its memberstores,particularly some of the larger ones. A servicebusiness or any business would have a normal responsive-ness to complaints from those who constituted itscustomers. This would be true in Respondent's case and forthe further reason that in some respects Respondent wascurrent information as of SeptemberItFerreydidnot open what she termed "personal" mail whichapparently includedmail addressed to Manager Tieger Such mail,however, was in the mail pile that she handled but was routed unopened tothe appropriate person CREDIT BUREAU, INC.owned and controlled ultimately by its member stores. Thelatter factor would, in our opinion, make it entirely crediblethat Tieger would be very responsive to complaints frommember stores, some perhaps more than others. Thus,although as far as appears, he did not have an office onRespondent'spremisesand did not participate inday-to-day management of Respondent, Landen, vicepresident of the Kaufmann store in Pittsburgh, was Tieger'simmediate superior. Among the owners of Respondentamong the member stores are Kaufmann's, Home's,Gimbles, and others. Cochran, vice president and treasurerof Horne's, among the three largest customers of Respon-dent, is on the board of directors of Respondent.Returning now to the situation in July 1969 above, wehave seen what both Horne's and Tieger evidently regardedas a serious complaint about delayed reports by Tieger'sorganization.Tieger instructed DeFazio to ascertain thefacts regarding the Horne's situation. DeFazio reportedthat the large number of uncompleted local (not Ferrey'sdepartment) and bureau reports (interbureau out-of-townreports, Ferrey's department) was due to the fact that othermember stores were not submitting credit information toRespondent on a timely basis in local reports and that thesame wastrue of other credit bureaus on out-of-townsituations of the bureau department. What action Tiegertook regarding the local reports is not clear but on bureaureports he instructed DeFazio to get him copies of thefollow--up tracers that Ferrey had sent to other creditbureaus so that Tieger could personally call the managersof such bureaus and try to expedite the securing of thereports requested by Ferrey. Soon after this order orinstruction,DeFazio reportd back to Tieger that Ferreywas not following up by sending tracers and thereforeDeFazio could not give Tieger the data that he hadrequested, aforedescnbed. Tieger then prepared a memo-randurn on July 8, 1969, from himself and addressed jointlyto DeFazro and Ferrey:Subject. TracersEffective immediately, Tracers are to be sent to otherbureaus in accordance with A. C. B. Procedures.This is to include 1st and 2nd Tracers and QualityControl Reports, when necessary.Each Monday morning, I will review the previousweeks tracers.The reference to A. C. B. procedures in the abovememorandum is to the Associated Credit Bureaus, a tradeassociation which has manuals and rules regarding creditbureau procedures. Ferrey testified that it is not true thatshe had not been sending tracers as prescribed but shestates that other bureaus had complained that she had beensending; tracers too soon. Tieger denies this and affirms thatFerrey had stated to DeFazio, who reported to Tieger, thatFerrey had not been sending tracers but was following herown procedure of telephoning other bureaus at someindeterminate point.We need not resolve this particular conflict for severalreasons. It antedated the advent of the Union by about 2577months and we are not sitting as an arbitrator to determinewhethermanagement was or was not being fair in itsdealings with, or in its views about, particular employees.This July incident is not to be exaggerated since Tieger didnot warn Ferrey about the tracer handling and, in ouropinion, Tieger did not regard the matter as involving agrievous dereliction.12However, we do not ignore theincident since it does show that before the advent of theUnion, Tieger was concerned about certain complaints thatrelated to Ferrey's department and which caused him tobecome personally involved in what he regarded, whethercorrectly or not, as a procedural dereliction in Ferrey'swork. The matter led to a memorandum addressed to bothDeFazio, who, as the immediate supervisor of Ferrey, wasapparently in Tieger's eyes a sharer in the responsibility forthe proper functioning of the bureau, and to Ferrey, whoheaded thebureau.Sharp, an employee of Respondent since June 1967,became supervisor of job training and assistance inSeptember 1969. Tieger instructed her to analyze the workin the various departments. Accordingly, Sharp spent timesittingwith and observing the work of the employees in therespective departments. She spent the day of September 11,1969, with Ferrey in the bureau. Sharp's written report ofthat date, which she discussed with Tieger on September 12,and also with DeFazio, is of a critical nature. Shecharacterized the bureau as "a very disorganized depart-ment. Frances [Ferrey]is extremely messyin her work." 13Sharp also cited, in critical terms, an incident she witnessedregarding Ferrey's action toward a girl from the complaintdepartment who was looking for a document in Ferrey'sdepartment.Again, we are not evaluating the merits of the abovecriticism. Offhand, we do not readily perceive why Sharpwould take such a critical view of Ferrey's work unlessSharp at least believed that the situation merited thecomment. Even if the criticism was unjustified, it was notmotivated by any illegal considerations since it antedatedthe appearance of the Union. No definitive reaction byTieger to the report appears in the record and it is not citedas a causeof anyaction taken regardingFerrey.WhateverthoughtsTiegermay have had about Ferrey and herdepartment would, however, in our opinion, have includedSharp's appraisal, even though not viewed as of majorimportance at the time. The report forms part of the factualbackground that is relevant to some degree in appraisingpossiblemotivation for certain subsequent courses ofaction, and it is of some relevance on later credibilityconflicts where we must weigh opposing contentions andtestimony.Another incident that is of some materiality is the factthat early in or around the middle of September 1969,Respondent discharged employee Clark for keeping workin her desk. According to Tieger, there had always been averbal rule, made known by supervisors to employees, thatat the end of the day, employees were to leave their work ontop of their desks. There had been instances whenemployees did not follow this verbal rule, according to12After his memorandum, according to Tieger, Ferrey, every Monday,13Underscoring in originaldid furnish him a list of tracers 578DECISIONS OF NATIONALLABOR RELATIONS BOARDTieger.Because of what Tieger referred to as Clark's"flagrant" violation of the rule she was discharged.14Thereafter, in order to impress employees with theimportance that Respondent attached to the rule, a writtennotice was issued or posted on September 16, 1969.15 In onedepartment, however, the employees apparently did placework in their desk at the direction of their supervisor. Theremay have been some violations of the rule after the abovenotice but, as far as appears, Tieger was not aware of suchsituations and, in our opinion, he did take the rule seriouslyas is evidenced both by the discharge of Clark and therather strongly worded written notice that he caused to beissued.Although we are still in a preunion period at Respon-dent'splaceofbusiness, it is appropriate to resumeconsideration of the situation regarding complaints bymajormember stores to Respondent about the latter'sservice to the stores. We have described what occurred inJuly and Tieger's internal move about tracers and thememorandum to DeFazio and Ferrey on that subject.Tieger testified that the complaints continued after July,particularly from Horne's J. C. Penney, and Sears. Therecord shows that on September 3, 1969, Tucker, newaccounts manager of Penney, came to Tieger's office andpointed out deficiencies in the nature of time lapses in thefurnishing of reports. According to a letter written to Tiegerby Tucker on October 10, 1969, one of the principalcomplaints on September 3 had been that "updates wererunning from 6 to 14 days and out of town update servicemuch longer." 16About the end of September, Cochran, vice president ofHorne's, came to Tieger's office and expressed concern thatTieger had not resolved the problem of late reports onHorne's work. Cochran had with him about 150 copies ofapplications that had been submitted to Respondent andthat were apparently still uncompleted.17 Tieger states thattheaddresses revealed that 80-90 percent of theseapplications were out-of-town, bureau, work. Cochran hadbrought with him Horne's credit manager, Blakely, andTieger summoned DeFazlo and he, Blakely, and DeFaziowent over the copies of the applications that Cochran hadbrought. Tieger states that it was clear that the log-jammedreports involved bureau work and he instructed DeFazio toclear up the situation expeditiously.Itwas decided to set up, in effect, a task force headed bySharpThe latter and DeFazio went to Ferrey andrequested her to turn over all her old or backlogged work toSharp. Over 500 items were thus turned over and carriedaway from Ferrey's desk and place of work This was aboutOctober 1, 1969. Sharp and two other girls went to work onthe backlog which consisted of not only Home's applica-tionsbut of items for other member stores as well.14 In searching for particular missing items, old work 5 or 6 months oldwas found in Clark's desk by a supervisorISThe notice statedAt the completion of each work day, all employees must leave theiruncompleted work on top of their desks or in properly assigned placesNo work is to be stored in desk drawers overnight Any infraction ofthis rule will result in immediate dismissal16Out-of-town matters were, as previously indicated, the work of thebureau department17At one point Tieger used the figure 250-300 but at another point thefigure he gave was I00-I50According to Tieger, the Sharp task force completed itsmission about October 10. At the time, Sharp turned over toDeFazio 120 items as still outstanding since, although theseitems had been traced, some additional information wasstillbeing awaited. Sharp testified that when she had goneto Ferrey initially to pick up the work for the task force, thework was in great disorder and that Ferrey, in handing itover, was pulling work from "the top and sides" and allover her desk. After securing 500 pieces of work fromFerrey, Sharp took it to her own desk and began sorting it,alphabetizing it, and counting it before processing thework. Sharp states that some sister credit agencies had toldher in the course of her processing that they had sentcertain reports to the bureau. Some of these Sharp wasunable to find while the task force was operating. She statesthat some of these reports were not found until afterFerrey's discharge in the work discovered in her desk.Union activity among Respondent's employees com-menced on September 24, 1969. Two outside unionorganizers, Best and Sloan, appeared in the area of theRespondent's premises and passed out union booklets towhich were attached a membership application form.18Employees apparently received this material as they weregoing to work. Among the recipients was Ferrey. Later inthe morning, when DeFazio was at her desk, Ferrey statesthat she, Ferrey, came over with the union booklet and itsattachment and said "Oh, look what finally happened, itwill be good for us. I think I will sign one [the membershipapplication]".19DeFazio replied, "I would like to joinmyself but I can't because I am a supervisor." About a weeklater,a group of employees, including Ferrey and anassistantsupervisor,Brueckman,were having coffeetogether in the office20 and according to Ferrey, "theconversation came up about the Union and I said I felt thatitwas a good thing and that I was going to sign a card."Comments or sentiments expressed by anyone else presentare not shown except that when questioned as to whetherBrueckman said anything, Ferrey replied negatively.As to the union card that Ferrey, and presumably otheremployees, had received when the Union distributed itsliterature with attached cards, Ferrey testified that she tookher card home, filled it out on October 9, and mailed it tothe Union the next day.Best testified credibly that on October 10 he telephonedTieger and told him that the Union represented a majontyof the employees, and that when Tieger refused to agree toa card check, Best informed him that a petition forcertification would probably be filed within a few days. Therecord shows that the petition was filed with the Board'soffice on October 14. Service of a copy of the petition wasmade on Respondent on October 15.On the afternoon of October 14, according to Ferrey, a18Two other similar distributions were made by the outside organizerson October 1 and 8 Like September 24, these dates were Wednesdays,Respondent's payday, when attendance would presumably he high19Ferrey and DeFazio were friends and had known each other for 24yearsAs mentioned, Ferrey was with Respondent for 32 years; DeFaziohad been there 24 years, the last 4 years as a supervisor20We use the term "office" rather than shop or plant to describeRespondent's place of business. The premises consisted of a large openarea with many unpartitioned desks and such equipment as file cabinetsand related items CREDIT BUREAU, INC.notice to all employees signed by Tieger was distributed tothe employees.21On October 14, Ferrey took her copy of the notice over toDeFazio and said, "how do you like these potatoes . . . thisstuff [in the notice] makes you sick to your stomach, there isnot a bit of truth in it. . where he said that he would hateto lose a close relationship with his employees and his doorisalways open." DeFazio said nothing but, according toFerrey, "just gave me a disgusted look." 22The notice is neither alleged to be, nor is it, an illegalstatement.While it expresses opposition to the Union, itdoes so in temperate and permissible terms. The notice,which is the one general statement of position issued byRespondent to its employees regarding the Union, is part ofa record devoid of illegal utterances or acts by Respondent,with, of course, the possible exception of Ferrey's transferand termination which is the ultimate issue before us. Thepresence or absence of evidence showing strong anddetermined opposition to union activity or the absence ofthreats of reprisal and similar conduct are, of course, notdispositive of an issue of discrimination. But since wewould surely note the presence of the aforementioned typeof evidence if it was present in the record, we are riotprepared to ignore its absence.Resuming now with the events of October, we havementioned some happenings on October 10 and October14, namely Best's call to Tieger on the 10th and Tieger'sissuance of a notice to employees, assertedly on the 14th.Two other incidents on the same respective dates also tookplace.By letter dated October 10, Friday, Tucker, newaccounts manager of J. C. Penney, wrote to Tieger. Theletter first referred to Tucker's visit to Tieger on September3 whei e, Tucker said, he had showed Tieger "examples ofinconsistant time service on infiles and update reporting... some infiles completed in 3 to 4 days and others up to 2weeks. Updates were running from 6 to 14 days and out oftown update service much longer." The letter continued:Here is the results of an analysis taken from applicantsreceived last week from your bureau:Number of Reports Surveyed 299Your Time Service21The notice readIthas been brought to my attention that within the past several weekssome of our employees have been approached by representatives ofthe Retail Clerk's Union [the distribution of literature and cards by theUnion organizers had been in the open and Respondent was aware ofthe activity] I feel that it is my responsibility to inform you of yourrights under the law and, also, my point of view concerning the UnionYou have a right to join any union if you so choose[and] anequal rightnotto joinThe choice is entirely you ownIrespect your legal rights concerning unions and intend to protect themfullySigning a union application or membership cardcanobligate you to pay duesor perhaps assessments or fines Youmay be expected to attend union meetings or walk picket linesIprefer to deal directly with my employees rather than through a thirdpartyAs you know I have always been available to personally discusswith you any problems or grievancesItwould disappoint me tolose this close personal relationshipIurge you not to sign anyauthorization cards and listen clearly to the propaganda and promisesmade by the paid organizers Promises are easy to makeask only that you carefully consider your own best interests andwhether those interests can best be served by dealing directly withyour management or with an organization of outsiders I believe wecan work together without the involvement of a third party22 It is not too clear what interpretation should be placed on DeFazio'sassertedly "disgusted look " Ferrey had just expressed some disgust about579NUMBER OF REPORTS[Various figures are then given showing time periods forspecific types of reports]Most of the over 21 days service was out of town,update situations.As I pointed out to you in September, we are veryconcerned because our new account time service to ourcustomers is not satisfactory.This analysis indicates some improvement ... howev-er, there are still inconsistencies and some questionabledelays. We will appreciate an additional improvement.Late in the afternoon of Tuesday, October 14, Tiegerasserts that he told DeFazio that he was not satisfied withthe progress made in cleaning up old items in the bureaudespite the fact that the bureau production report showedwork on hand to be only 90 or 100 items.23 Tieger directedDeFazio to go to Ferrey's desk and actually count the workon hand. DeFazio confirms this and places the time as after4:30 p.m. when the events took place. This appears to be thefact since Ferrey had departed the premises (her quittingtime being 4:30 p.m.) prior to the time when DeFazio cameto her desk.As to why Tieger gave the aforedescribed order toDeFazio on Tuesday, October 14, he gave in substance thefollowing explanation:Over the past 2 or 3 months,complaints that he considered serious had come to hispersonalattentionabout excessive time involved inRespondent's furnishing of reports to important memberstores.A substantial number of such complaints involvedreports that were the work of the bureau, a departmentheaded by Ferrey under the immediate supervision ofDeFazio. Tieger states that he had many conversations withDeFazio about the situation and continuing into October "Ikept really harassing Miss DeFazio to come up with someanswer or explanation and finally on October 14, I . . . toldher I was not satisfied that we were making progress incleaning up these old inter-bureau reports [and] .. .the contents of the noticeWas DeFazio's disgusted look a sympatheticresponse" If a speaker expresses disgust or anger and the listener alsoshows or expresses disgust or anger, such a response would ordinarily beviewed as a manifestation of sympathy or empathy with the speakerPreviously,DeFazio had expressed sympathy for the idea of a union inRespondent's place and had said that she would sign a union card but forthe fact that she was a supervisorWhen Ferrey registered disgust aboutTieger's notice to the employees to persuade them not to sign up with theUnion, perhaps DeFazio was expressing, by her "disgusted look," the samesentiment as Ferrey In all her relationship with Ferrey and with Flynn, adefiniteunion sympathizer and union member, DeFazic herself wasapparently regarded as a union sympathizer or, at least, not as an enemy totheunion or its sympathizers. Although the General Counsel wouldprobably urge that DeFazio's "disgusted look" on the above occasionmanifested disagreement with Ferrey's critical comments on Tieger'snotice, such an interpretation is by no means a compelling one23As previously indicated, each department filled out a dail% corkreport as to number of units of work under various headings Ferreyprepared the report for her department. the bureau The figures from thework report were carried to a daily summary of production reports as toeach department which came to Tieger and other supervisors In referringto the production report which he had in mind on October 14, Tieger wasevidently referring to the report of October 13 which showed units on handin the bureau as 95 580DECISIONS OF NATIONALLABOR RELATIONS BOARDparticularly since [and because ] the production reportsshowed that we had a very low number [of reportsoutstanding in the bureau] . . . on hand, I asked her to goand actually go to Frances Ferrey's desk and count theactual amount of work that was there herself, personally.And my intention was that I would set up another taskforce and give the work to someone else at that point " 24Among the factors mentioned by Tieger for hisdissatisfaction that the overage report situation in thebureau was not what he thought it should be, were aspreviously mentioned the serious complaints received overthe past few months and the Penney letter, abovedescribed,that was mailed on Friday, October 10 and received byTieger on Monday, October 13. He also states that inOctober he had "a rather serious complaint" from Searswhich came to him through DeFazio, who in turn had beeninformed of the matter by an employee in Respondent'scomplaint department.25In this connection, DeFazio testified that late on October14, Pastor, a female employee who worked in the complaintdepartment, came to DeFazio and told her that she had 10complaints from Sears that involved bureau departmentwork and because Pastor told DeFazio that Pastor couldnot get near Ferrey's work to locate the Sears items,DeFazio reported the matter to Tieger on the 14th. Whenshe did so, DeFazio states that Tieger showed her the letterthat Tieger had received the day before from J. C. Penney,above, and it was on this occasion that Tfeger then directedDeFazio to personally go to Ferrey's desk and count thework on hand.26Pursuant to Tieger's order, aforementioned, DeFaziowent to Ferrey's desk on October 14 and DeFazio testifiedthat she found work "everywhere." More specifically, she24The implication, in our opinion, is that Tieger was dissatisfied withthe overage situation of bureau work despite the fact that the productionreports showed a low number of reports on hand in the bureau, and hewanted DeFazio to personally count the work actually in the bureau andexpected that the overage work tabulated by DeFazio would require theassignment of another task force to clear it up25Tieger states that his October 14 discussion with DeFazio was lust thelastof a seriesof such discussions and it simply happened that thisparticular discussion took place when it did. Ferrey was not at work onOctober 13 but Tieger does not mention this fact and it appears to have noparticular significance26The nature of Respondent's work was such that girls from thecomplaint department would have to come to Ferrey's work station or toother sections seeking to locate a credit applicationor similarpaper, inorder,we assume,tobe able to give some kind of an answer to thecomplainant Employees from other departments or other sections of thegeneral reporting department would also have occasion to go to Ferrey'sdesk looking for some document Ferrey states that she never preventedany of these employees from trying to locate something on her deskalthough, since she was on the telephone most of the time, she states thatshe might require some searcher, who had come to her work stationseekingadocument, to wait Employee McNabb, an employee for 25 years,testified that she had noticed that the girls from the complaint departmentusually avoided going to Ferrey's desk in their search for reports whileFerrey was present but they waited until she was out to lunch before goingto her desk Bellowicz,an assistantsupervisor who was a clerk in October1969 testified that she would have occasion from time to time to go toFerrey to ask aboutsome matterand would stand by Ferrey's desk for 5 to15minutesbefore being acknowledged by Ferrey and then wouldreceive acurt or summary answer in response to some question about whether or notFerrey had a certain document We have previously noted the comments ofSharp on September II in this area DeFazio testified to this matter ofaccess to Ferrey's desk by other employees and apparently she regarded itas a problem but not serious enough to warrant definitive action We creditDeFazio that she did, on October 14, take up this matter with Tiegerstatesthat she found a large quantity of work in Ferrey'sdesk, including old work and that she also found work inthe filing cabinet next to the desk and in the drawers of theunoccupied desk next to Ferrey's.27 DeFazio states thatwhen she first went to Ferrey's desk on this occasion andobserved the situation, abovedescribed, she called to Leco,the administrative research assistant, who was passing, andsaid, "Hey, Mike, look at this and he said, `Oh, my God."'She then called to Tieger to come over and Tieger calledassistant manager Nicholas to look.Tieger testified that in response to DeFazio's summons,above, he came over and saw that the drawer of Ferrey'sdeskwas "crammed" with work. He states that whenDeFazio opened the drawer of the adjacent desk, morework was there.28 He called Nicholas over to view thesituation.Tieger states that at the time when he was inFerrey's office as above described he was not aware thatthere was also work in the file cabinet. He states that he sawa large quantity of applications in Ferrey's desk and thatthiswas work bearing "old dates." He did not count thework but estimated that there were approximately 300applications.20Neither Tieger nor DeFazio assert that anactual count or analysis was made in Ferrey's office at thetimeof the above visit to that office which wasapproximately 5-5:30 p.m., October 14.30After coming to Ferrey's office on the evening of October14 and seeing what he states he saw, above described,Tieger testified that at that time he instructed DeFazio tocount Ferrey's work and to place it in categories of thework stages in which the various items belonged and to givehim an account the next day. He also states, and adhered tohis testimony, that he told DeFazio to either dischargeregarding the complaint girl's "complaint" with respect to her search forcertain Sears reports, since the Sears complaint was regarded as more thanrun of the mill This matter of access to Ferrey's desk by other girls was, inour opinion, a minor problem but it is part of a context in which certainevents and actions took place In itseii it was not a major cause or even acause of definitive action regarding Ferrey on October 14 and 15 but it waspart of the congeries of events involving DeFazio and Tieger in mattersrelating to FerreyWe might add that although we do not believe thatFerrey had a deliberate policy of impeding other employees from locatingreports, there was something of a problem in this regard and DeFazio andsome of the other employees regarded it as, at least, less than the bestsituation27This desk was used by Ferrey's helper The last helper to occupy thisdesk had been transferred elsewhere very early in October This helper,McNabb, had worked for Ferrey for about 2 weeks after the prior helper,Burns, had been transferred on September 18, 196928At a later point Tieger states that he observed only the work inFerrey's desk29Applications would presumably be credit applications and personnelapplications sent to Respondent by member stores and routed to thebureau because they came within that department's work jurisdiction Thebureau also handled FHA mortgage applications30DeFazio, who, as we have seen, made the initial entry into Ferrey'splace of work, states that there was work on top of Ferrey's desk andestimated that there were about 300 pieces of work in Ferrey's desk andthat there were Thrift Stores and Lerner Stores credit reports in the filingcabinet next to the desk it was her stated recollection that the unmatchedmail report items were in the file cabinet but that the matched mail reportsor applications were in the drawer of the desk next to Ferrey's She statesthat she found 36 tracers as well as other work in Ferrey's desk but was notcertain whether 4 of the tracers might not have been in the other desk Heroverall testimonial point was stated to be that she found bureau work in allthree places-inFerrey's desk,in the filing cabinet,and in the adjacent deskand that some of this work had not been shown in the daily work report asit should have been CREDIT BUREAU, INC.581Ferrey or to transfer her "but take her off thatjob," the firstthing in the morning.DeFazio testified that on the aforementioned occasion inFerrey's office, Tieger told her to either discharge Ferrey orput her in another position. As to preparing a report orsummary of all the work in Ferrey's office, DeFazio statesthat she had first taken some work from Ferrey's desk anddistributed it for handing to other employees the nextmorning. She states that on October 14 she took the workout of Ferrey's desk, the filing cabinet, and the adjacentdesk, and placedit ina box and that same evening placedthe box in the alcove area behind Nicholas' desk. She statesthat she made an inventory or summary of the contents ofthe box "the next day." Tieger testified that DeFazio gavehim a written longhand summary of the work "sometime onthe 15th." From this testimony, and as we shall see fromother evidence as to what Tieger and DeFazio were doingfrom the time they came to work until the time that Ferreywas transferred and discharged on the morning of October15,we are satisfied that Tieger did not see the writtensummary prepared by DeFazio before Ferrey's transfer anddischarge, and it is our opinion that the summary wascompleted "sometime on the 15th" after the discharge.Indeed, at another point, DeFazio stated in so many wordsthat it was after Ferrey's discharge and leaving of thepremises that Tieger told her to prepare the summary.Ferrey testified that when she left the premises of theevening of October 14 there was no work in her deskdrawer. She states that there was work on her desk, about90-100 items, and that she was aware of the Respondent'srule that at the end of the day all uncompleted work was tobe on top of the desk and that no work was to be in deskdrawers overnight. Ferrey states that unmatched mail wasfiled in the filing cabinet between her desk and hererstwhile helper's desk which was next to it.31 The wheelgirls,who were also in the general reporting departmentunderDeFazio's supervision,had been placing theaforesaidmail in the particular filing cabinet for aconsiderable period of time. According to Ferrey, theremight be 200 or 300 items in the batch that was so placedeach day by the wheel girls. Mail that was unmatched foranywhere for a week to three weeks would be in the batchthat was filed each night and then taken out the next day bythe wheel girls to see if the unmatched mail could bematched with incoming new mail. When the wheel girlsmatched the mail, they placed it in the drawer of theunoccupied helper's desk next to Ferrey's. Ferrey states31There had been no helper occupying that (the helper's) desk sinceearly October and this nonoccupancywas the situationon October 14 andbefore32Until about 2 years ago, Ferrey stated, she and her helper matchedthemail but because of heavy volume DeFazio had instructed her todiscontinue this task The matched mail, however,was still mailthat Ferreywas obligated to censor, i e , she was supposed to check the "match" to seeif the report from the sister bureau in response to Ferrey's (the bureau's)request contained all the information that had been requested33Ziefel,awheel girl,who workedunderDeFazio's supervision,testified to her practice of placing mail in the helper's desk nextto Ferrey'sWe believe that this was the general practice and that DeFaziowas awareof it34DeF azio's summary, prepared on October 15, showed,inter alia,173Thrift, oldest 9/16, 37 mortgage reports (6 overdue) and various otheritems,apparently in the cabinet, for a total of 282, plus mail of 306 itemsThe bureau daily work reports from October 7 to 13, inclusive, showed onthat on October 14 the matched mail had been in theadjacent (helper's) desk for 2 or 3 days.32 She testified thatshe kept the FHA reports and personnel reports, both ofwhich she describesas similarto credit reports, in the filingcabinet because theywere"very important" and the dateson them had to be watched. According to Ferrey the use ofthe filing cabinet formail, as well asfor the FHA andpersonnel reports, and the use of the helper's desk for mail,had all been instituted by DeFazio and such practices werefollowed with her knowledge.At the hearing, DeFazio acknowledged, as testified to byFerrey, that she had been generally aware and hadapproved the use of the filing cabinet for the storage of suchthings as Thrift and Lerner itemsaswellas for FHAmaterial, personnelitemsand unmatched mail.33 DeFaziostatesthat, while she wasawareof the aforementioned, shedid not know what particularitems,e.g.,what Thriftreports, were in the cabinet atthe giventime and that mostof the Thrift reports in the cabinet on October 14 weredated in September, with the oldest being September 16.She stated that allsuch itemsin the cabinet, excluding mail,should have been shown by Ferrey in her daily workreport 34DeFazioalso testifiedthat she had found 36tracers in Ferrey's desk drawer.35On October 15, Wednesday, Ferrey came to work asusual and beginning at 7:30 a.m. she was opening theincoming mail.36 Among the items was a large brownenvelope from the NLRB addressed to Tieger. Since she didnot open what she regardedas personalmail, she placed theunopened envelope in the pile of other mail addressed toTieger. About 9 a.m. DeFazio spoke to her and said thatlast night Tieger and Leco went through Ferrey's desk andhad found old work. Ferrey denied having any old work.DeFazio mentioned old mail to which Ferrey replied thatDeFazio knew that was not Ferrey's responsibility.DeFazio said she would have to take Ferrey out of herbureau job and that she was transferring her to the"reports" section.37 Ferrey said "fine." Ferrey went back toclear her desk. While there, she spoke to Ference, the girlwho occupied the desk in front of hers. Ferrey told Ferencethat she was being transferred to the reportssection.Duringthis period, at her desk, Ferrey states that she was cryingsoftly. Flynn came over and asked what the matter was. Shereplied that she had beentransferredto reports. Flynn said,"that is good ... you won't have as much responsibility."Ferrey agreed, saying, "Yes, I accepted thejob."38Later that morning, according to Ferrey, DeFazio andthe respective 5 daysthe following figures forwork on hand and oldestitem, 92, (work) 10/I (oldest),92, 10/2, 106, 10/2, 101, 10/2, 95, 10/3asDeFazio'swritten summary shows 36 tracers,4 withreports attached,with the oldestdated8/20 Thereisalso shown a reportdated 9/23 andinformation requestedon 9/30,with no tracer sentThis type of entry onthe summaryappears several timesApparentlytheymean that themember stores requested credit information from the bureau on theparticular date, 9/23, the bureaumade a request for the information froma sister bureauon 9/30,but although the information was not received, notracer was sent36This paragraphdescribesFerrey's versionof eventson October 153'This, like the bureau,was in the general reporting department underDeFazio38Flynn testified that when Ferrey told him of hertransfer,he said thatwas fine because the job would be a lot easierfor herHe then asked herwhat had happenedShe replied that "someonehad allegedly went to herdesk and foundsome work and she saidto me, 'Do you think thatthat was(Continued) 582DECISIONS OF NATIONALLABOR RELATIONS BOARDGeorge came to her and asked her to come to the officearea in the rear. When she came, George told Ferrey thatshe was being discharged. When Ferrey asked the basis forthe action, DeFazio said that she was uncooperative, thatshe hollered at people and said that the system would notwork. Ferrey said, "Josie [DeFazio] how can you say thoselies about me . . . is it because of the union card that Isigned."39 Ferrey states that neither George nor DeFazioanswered. Ferrey said that she would take her paycheckand leave. She went to her desk and began clearing it up.George came over and said that she did not have to stayand that she was being paid for the whole day. Ferrey saidshe would finish up, which she did, and then left at aboutnoon.DeFazio's account of what took place on October 15 isthat she came to work earlier than usual and was thereshortly after 8 a.m. After telling Ropper, who worked nearNicholas' office, that the box had been placed there byDeFazio, the latter went to her own desk.40 She then wentto Ferrey and asked her to come to the rear office area.41Ferrey came and DeFazio asked for an explanation of thework she had found in Ferrey's office. Ferrey said that shehad an explanation for everything but, from DeFazio'stestimony, no explanation was offered or at least is notdescribed. Ferrey then said that DeFazio was a "sneak"and that "you are a bunch of sneaks for going through, mydesk after I had gone home." DeFazio said that she had notbeen instructed to go through the desk prior to Ferrey'sgoing home At some point in the exchange Ferrey calledDeFazio a sneak and a liar. Ferrey "stomped" back to herown desk with DeFazio following.42 DeFazio told Ferrey atthe latter's desk that she was moving Ferrey from theinterbureau section into the reports section. Ferrey said,"fine, thanks a lot, but I refuse to teach anybody what Ihave learned in 30 years."43 DeFazio states that Ferrey"kept yelling different things, I can't say what she wasyelling, but she made derogatory remarks about myself andMr. Tieger . . . calling me a sneak, a liar, she said we werecrucifying her, Mr. Tieger would hang himself, and we werejust a bunch of sneaks for going through her desk after shehad gone home." Because of this ("so with this"), DeFaziowent to assistant manager Nicholas around 9 a.m.44 Shetold him that she thought Ferrey "was causing turmoil inthe office."45Nicholas and DeFazio then went to Irene George's officeand the three of them went to Tieger's office DeFazionarrated to Tieger "everything that had happened from thea sneaky thing to dogFlynn said he would examine someone's desk infront of them and not when they had gone home Ference, whose desk wasin front of Ferrey's, testified that when Ferrey told her of her transfer,Ference said, "that is better Frances, there will be a little less work for you,and you won't have to be so responsible for things " In this connection therecord shows that the "reports" job paid the same as Ferrey's bureau jobThe prospects for advancement do not appear to have been particularlybright in the bureau since Ferrey's job evaluation report in July 1969 showsthat DeFazio's recommendation for an increase was not acted upon on theground that Ferrey at $ 2 22 had "reached top wage scale for presentposition39 In describing the occurences on October 15, this is the only referenceto the Union that Ferrey mentioned and it occurred after she had beennotified of her discharge40The box was the one containing reports, applications, and so forththat DeFazio had filled the night before in Ferrey's office41This is where the aforementioned box wastime I [DeFazio] came in themorning untilthen." She wasasked and answered, on directexaminationby Respondent,that there was no mention of the Union in that meetingwith Tieger.The decision reached atthe sessionin Tieger's office wasto discharge Ferrey, according to DeFazio, Tieger, andGeorge. Directionsweregiven to have Ferrey's paychecksmade out. This was done and George got the checks. Sheand DeFazio thensummonedFerrey and, in Sharp'soffice,46 they told Ferrey that she was being dischargedbecause she was uncooperative. Ferrey called DeFazio aliar and said, "don't tell me this doesn't have anything to dowith the union activities." Both George and DeFaziodenied that such was the fact. Ferrey took her checks andwent back to the open area where the other employeesworked. DeFazio states that Ferrey "was screaming terriblyafter that."On cross-examination,amongother things DeFazio wasasked why Ferrey was discharged. She replied, "For beinguncooperative, insubordinate to a supervisor."DeFazioalso said that after she had notified Ferrey of her transferearlier on October 15, Ferrey had gone to the restroom,returned, stopped at DeFazio's desk and said, "don't tellme that this isn't because of the unionactivities."DeFaziostated that this occurred before the subsequent decision todischarge Ferrey. The examination then went into othermatters.Forty-sixpages of testimony later,DeFazioreiterated the above statement that after her transfer andbefore any discharge decision was made, Ferrey made thestatement to DeFazio about theunionactivities.DeFaziowas then asked'Q.And then did you tell Mr. Tieger about thatconversation?A. I probably told him everything that happenedthatmorning and I probably mentioned that . . . thatshe made that statement.DeFazio also said that Tieger then "probably asked me,what I heard, you know, about the Union, I hadn't heardanything outside of this remark [by Ferrey after her transferand before her discharge ]." The witness said that althoughshe had prior (prior to October 15) conversations withFerrey about the Union, she did not mention these toTieger.George testified that at the meeting in Tieger's office onOctober 15 there was no mention of the Union. She statesthat those present discussed Ferrey'sassertionthat shewould not cooperate and the derogatory statements made42During allthis,DeFazio states that the otheremployeeswere at theirdesks, having started workat 8 a in She statesthat the verbalexchangethat she washaving with Ferrey wascharacterizedby Ferrey's yelling andscreaming at her43Ference, an employeeof Respondent since1937, who had knownFerrey throughout their 32 yearsas employees,and who had the deskdirectly in front of Ferrey,testifiedthatwhen DeFaziotold Ferreythat shewas beingtransferred,Ferrey said, "Okay,Josie[DeFaziol,Iwill go, butnobody needs to ask me what to do, or how to do anything in thisdepartment [the bureau where Ferreyhad workedfor over 30 years andfrom which she was beingtransferred I" We credit this testimony and findit substantially corroborativeof that of DeFazio44Nicholas does not come to workuntil about 945At anotherpoint DeFazio testified that she said to Nicholas,"I thinkshe [Ferret' I will createturmoil in the office "46 Sharp wasnot present or, if she was,no one refers to anyparticipation by her CREDIT BUREAU, INC.583about Tieger and DeFazio, as well as the finding of thework in Ferrey's desk the previous evening. The decisionwas made to discharge Ferrey but George was unclear whatperson or persons first made the recommendation thatFerrey be dischargedAccording to Tieger, he came to work at or about 9 or9:15 a.m. on October 15. He states that he had about a 45minute conversation in his office with Burns. This wasshortly after his arrival.47 Burns had been Ferrey's full-timehelper in the bureau for about 1-1/2 years and hadoccupied the helper's desk next to Ferrey, until September18, 1969 when she was moved to inventory control. Tiegertestified that, although he had already instituted action thenight before to have Ferrey removed from the bureaudepartment either by transfer of discharge, he wanted to besure that no one else had been responsible for the situationin the bureau. He felt that Burns had the best firsthandknowledge regarding this area Nothing was said to Burnsby Tieger at this session about replacing Ferrey.48 He askedBurns if she had been aware of late work in the departmentand of work being kept in Ferrey's desk and tracers notbeing sent on time. Burns said that she was personally veryfond of Ferrey and did not wish to get her in trouble; thatshe was aware that the work was in poor condition but sinceFerrey prepared the daily work reports, Burns had noprecise knowledge of the extent of backlog work. AfterfinishingwithBurns,Tieger received a report fromDeFazioWe would estimate from the evidence that thisoccurred between about 9 45 and 10 a in.According to Tieger, DeFazio, joined by Nicholas andGeorge, told him that that morning she spoke to Ferreyabout her work that was found the night before. Thereafter,DeFazio stated to Tieger that Ferrey was hollering andcreating a disturbance in the office and had said that it hadtaken her 32 years to learn thejob and she was not going tocooperate or teach anyone else about the work, and furtherhad stated that Tieger would hang himself. DeFazio andNicholas recommended Ferrey's discharge and he agreed.After orders were given to prepare Ferrey's checks, Ferreywas thereafter notified of her discharge by DeFazio andGeorge.Tieger testified that prior to Ferrey's discharge he did notknow that Ferrey was a member of the Union nor of anyprior remarks she may have made about him. The onlyremark about himself that DeFazio reported was thatFerrey had said on October 15 that Tieger would hanghimself.Itwill be recalled that Ferrey testified that in opening theRespondent'smail on the morning of October 15, sheplaced a large brown NLRB envelope, unopened, with therest of Tieger's mail. Other evidence indicates that theenvelope contained a copy of the petition for an electionfiled by the Union with the Board's regional office onOctober 14, and that the Board office mailed a copy thereoftoRespondent that the letter received on October 15.Tieger states that he normally received his morning mail at9.30 a in. but that morning he did not see it until about47Ferrey also testified that Burns had been in Tieger's office thatmorningasBurns did not testify After Ferrey was discharged, she replacedFerrey and she and two or three others performed the bureau workApparently the details of these moves were handled by DeFazio but thisnoon.When asked what was the reason for the delay, hesaid he did not know if it was a delay but he did not see ituntil about noon. He said his secretary George had notbeen there to give it to him and he had been in meetings allmorning, firstwithBurns, and then with DeFazio,Nicholas, and George, described above.49The General Counsel in effect argues that Tieger's receiptand awareness of the petition was one of the circumstancesimmediatelyprecedingFerrey'sdischarge,since theGeneral Counsel characterizes Tieger's testimony, above-described, regarding receipt as implausible. This particularissue of when, before or after the discharge, Tieger actuallyreceived the petition or was aware of what the envelopecontained, is one that the Examiner is unable to resolve.However, we do not regard the matter of whether Tiegeractually saw the petition before or after the discharge as ofcritical importance to the basic issue of why Ferrey wasdischarged.Tieger's testimony on this point is notimplausible in the circumstances nor is the GeneralCounsel's evident suspicion that Tieger might have at leastglanced at the particular mail early in the morning. Butsuspicion alone is not enough. Tieger, however, was awarethat the Union had said to him on October 10 that it wouldfile a petition.Analysis and ConclusionsAs we understand the General Counsel's basic theory, itsoutline is that Ferrey, a 56-year-old employee, with 32years of service in Respondent's bureau (interbureau), whohad received no complaints or warnings about her workand whose immediate supervisor, DeFazio, had, for theMay 1968 to May 1969 period, given her a rating that wasvery satisfactory and outstanding in some respects, becameactive in a union organizing compaign beginning in thelatter part of September 1969; Ferrey made known herunion sympathies to DeFazio and to Brueckman, anassistant supervisor to DeFazio; thereafter, with significantsuspicioustiming,Tieger and DeFazio, after Tieger hadannounced to employees that he was opposed to the Unionand Ferrey had criticized to DeFazio Tieger's writtenstatement to the employees about the Union, went toFerrey's desk in her absence and falsely claimed that theyfound overage unreported work in prohibited places in heroffice; and on such basis, without affording Ferrey anopportunity to explain and without prior verbal or writtenwarning, first transferred her the following morning and,within an hour or so thereof, discharged her on the furtherpretext that she was causing a commotion, had refused tocooperate, and had made derogatory and insubordinateremarks about her supervisors after being notified of hertransfer.We have given this theory and its relationship tothe evidence very careful consideration. We have set forththe evidence in considerable detail earlier in this decisionand the following represents our view thereof and ouranalysis.In July 1969, well before there was union activity of anywas pursuant to consultation with Tieger49When George, Tieger's secretaryand personneldirector, was askedabout the earlyevents onthat day between DeFazio and Ferrey, she saidthat she wasnot there at the time,having come in later Shewas there forthe meeting between Tfeger, DeFazio, Nicholas, andherself around 10 a m 584DECISIONS OF NATIONALLABOR RELATIONS BOARDdescription,Tieger began receiving what he regarded asserious complaints about undue delays by Respondent infurnishing reports to major customers (member stores).Although complaints about service were nothing new toRespondent, these complaints did not involve simply someclerk from a store telephoning a complaint to Respondentbut did involve complaints by one or more major stores,important customers and the participation of a highmanagement official in a direct complaint to Tieger. Tiegerdirected DeFazio to find out the cause of the delays. Shereported and gave an explanation, which as far as thebureau (Ferrey's department) was concerned, led Tieger toask for copies of tracers sent by Ferrey to other bureaus, asprescribed in a procedure manual. DeFazio reported backthat Ferrey had not been sending tracers and thereforethere were no copies to give to Tieger. Thereupon, Tiegerissued a written memorandum on tracers, addressed to bothDeFazio and Ferrey, and emphasizing the necessity offollowing the prescribed tracer procedure as well asinstituting a procedure whereby Ferrey would furnish himwith a weekly report on tracers sent. The memorandum isin evidence and is not disputed.We do not view the above matter as major in itself butwhatever Ferrey's bureau was doing, whether right orwrong, it drew Tieger's attention and a degree of concern.We observe that the memorandum, in being addressed toboth Ferrey and DeFazio, indicated that Tieger viewedDeFazio, as the immediate supervisor of Ferrey as having adefinite responsibility for the proper functioning of thebureau. Indeed, we note that DeFazio, truthfully or not,had in effect placed the tracer deficiency solely on theshoulders of Ferrey in terms that Ferrey had simply notbeen sending the tracers. And in this matter of the tracers,back in July, Tieger's sole resort for information abouttracers in the bureau had been DeFazio. He never called inFerrey for discussion about the matter, neither at this timenor regarding any subsequent concern he had aboutcomplaints and bureau work. Whether this is good or badmanagement procedure is not for us to say. This wasapparently the way Tieger operated and for this reason,when on subsequent occasions involving Ferrey's work henever personally consulted Ferrey or asked her for anexplanation, this fact was not inconsistent with his modusoperandi preceding the advent of the union.Sharp's September 11, 1969 report on Ferrey's depart-ment characterized it as "a very disorganized department"and stated that Ferrey was "extremely messy in her work."A noncooperative attitude on Ferrery's part with respect toan employee from another department was also cited in thereport. Tieger, typically, did not call Ferrey in to discuss thecriticism contained in the report but we are unable tobelieve that such a report did not affect Tieger's estimationand thinking of Ferrey's operation of the bureau at thispreunion period.The discharge of an employee a day or two beforeSeptember 16 for violation of a long standing verbal ruleagainst keeping work in a desk and the issuance, onso In the preumon period, the discharge around September 15 was, aswe have noted, not shown to have been preceded by a written warningAlthough not discharge situations, the matters of the tracers, previouslydescribed, apparently involved in Tieger's eyes the fact that Ferrey had notbeen following the prescribed procedure There was no written warningSeptember 16, of a rather stringently worded written ruleforbidding the keeping of any work in a desk indicate that,in the period antedating the advent of any union or unionactivities, Tieger entertained strong views on the subject.In the above connection, we note testimony in the recordthat is was understood or that there was at least a verbalrule that employees were to receive written warningspreliminary to any such action as discharge. Although suchtestimony is not disputed, there is no evidence that theemployee discharged around September 15 for having workin her desk had received any prior warning, written orotherwise. As far as appears, the old work was discovered inher desk and she was summarily discharged for violation ofwhat was at the time a verbal rule. Some employers mayhave various "rules", e.g., that seniority will govern inlayoffs. No doubt some employers without a union contractbinding them to such a seniority provision will observe theirown undertaking to follow seniority, but others, not beingbound by a written contract, will follow their own rule onoccasion but, at other times, when they deem thatmanagementconvenience or interest dictates it, will ignoreseniority and retain a junior but allegedly more efficientemployee. This is one of the reasons or types of reasons whyemployeesmay desirea unionand a union contract.Respondent's rule or understanding about written warn-ings,both before and after the advent of the union in theinstant case, were apparently viewed as ultimately subjectto managementdiscretion.50We therefore cannot view theabsence of a prior warning in Ferrey's caseas of majorsignificance in itself.Inour opinion, further evidence shows that intoSeptember 1969, Tiegerstillwasreceiving complaints frommajor member stores about delays in Respondent's service.On September 3 Tucker, the accounts manager of J. C.Penney, personally came to Tieger's office and complainedabout Respondent's service. As Tuckerlater ina letter toTieger described the subject of his September 3 visit, one ofhisprincipal complaints had been that "updates wererunning from 6 to 14 days and out of town update service[the work of the bureau department] much longer." At theend of September Cochran, the vice president of one of thelargest member stores, Home's accompanied by the store'screditmanager, visited Tieger and had with him copies ofdocuments that had not been completed by Respondent. Avery substantial number of these papers involved work thatcame under the bureau department.To meet this situation Tieger in effect initiated a crashprogram headed by a special task force under Sharp. Thisoperation got under way almost immediately, if notimmediately, after Cochran's aforementioned visit. Sharpand DeFazio went to Ferrey and requested her to turn overto Sharp all the backlog work in the bureau department.Sharp then carved away to her own desk 509 itemsproduced by Ferrey as requested. For about a week or 10days, from October 1, Sharp and two other employeesworked on these items until they were processed. The itemswere apparently processed to completion with the excep-issued about potential disciplinaryactionand Tieger simply issued a noticeabout following procedure After Sharp's critical report on September 11,no written warning was issued although there is noindication that Tiegerhad rejectedSharp's critical commentsabout Ferrey or regarded allegeddisorganization and lack ofcooperationby Ferrey as of no consequence CREDIT BUREAU, INC.tion of 120 items on which work had been done but whichwere still awaiting certain additional data requested fromsister credit agencies.Although chronologically, the preunion complaint situa-tion previously described had, with the Cochran visit andthe Sharp task force, spilled over into the period when theUnion began its organizational activity (the Union cardand leaflet distributions took place on September 24 andOctober I and 8), it is our opinion that neither Cochran'svisit and complaint nor the steps taken by Respondentpursuant thereto, with regard to having Sharp's group takeover the backlog in Ferrey's department, were conjured upwithout factual basis or were in any way attributable tounion activity. They were simply an outgrowth of acomplaint and work situation with preunton antecedentsand reflect at least a concern or unease by Tieger about thebureau department's effective functioning.We reach thisconclusion, even assuming for the moment that Ferrey'svolunteered remark to DeFazio on September 24 that shethought she would sign a union card because the union wasa good thing and a similar remark to DeFazio's assistantBrueckman about October 1, had been reported to Tieger,the foregoing being the extent of Ferrey's union activity atthis pointThis brings us to October 14 when Tieger instructedDeFazio to actually count the work on hand in Ferrey'sbureau department. He states that he continued to receivecomplaints about work involving the department and thathe kept after DeFazio to come up with some explanation orsolution. Our appraisal of Tieger is that he was not a personof great patience when dissatisfied with a situation in hisbusiness, particularly when employees and subordinateswere involved. We believe that he was giving DeFazio a"hard time" which is what Tieger's use of the term"harassing" implies in his description of his talks withDeFazio during this period. Whether intended by Tieger ornot we believe, although there is no direct evidence aboutthis in the record, that DeFazio, as the immediatesupervisor of Ferrey's department, must have had somereason to sense that continued dissatisfaction aboutFerrey's department also reflected on DeFazio and that thelatterhad best come up with something to explain orcorrect the situation.51 Be that as it may, and aside from hisforegoing testimony about continued complaints about thebureau and his harassing DeFazio, Tieger mentioned theletter of Tucker, of J. C. Penney, as a factor in how hehappened on October 14 to direct DeFazio to personallycount the work in Ferrey's department.Since Tieger did not work on Saturdays, Tucker's letter ofFriday, October 10 came to him on Monday, the 13th. The51After the close of the hearing, Respondent moved to reopen therecord in a specific areaWe granted the motion and we shall discuss thereopened aspect and the evidence therein at a later point However, inconsidering themotion,we read the 151 pages of testimony in therepresentation case of January 15, 1970, since the motion was based ontestimony thereinRespondent, the General Counsel, and the Union wererepresented by counsel in the January 15 hearing before a hearing officerappointed by the Regional Office that issued the instant complaintAlthough not necessary to the conclusion we drew regarding Tieger'spersonality from his appearance and testimony before us, we noted thefollowing testimony regarding Tieger in the January 15, 1970 hearingCalkins, a former supervisor of Respondent, who had been dischargedseveral months after the instant hearing, was a witness called by the Union585lettermentioned Tucker's visit to Tieger and his previouscomplaints on September 3. It then said that Tucker's officehad analyzed 299 processed applications that Tucker hadreceived from Respondent in the week ending October 3.The letter set forth what the analysis showed:Your TimeServiceNo,of ReportsInfilesUpdatesWithin 7 days87118 to 15 days814616 to 21 days132Over 21 days11397202The letter stated, "Most of the over 21 days service was outof town, update situations" which was the work ofRespondent's bureau department. It mentioned concernthat the Penney store's service to new customers on creditmatters "is not satisfactory." Some improvement wasnoted,saidTucker,buthe said there were still"questionable delays" and asked for "additional improve-ment."It is fairly clear that of the 299 reports that Penney'sreceived from Respondent in the week ending October 3,some or many had been on hand in the bureau departmentboth well before and at the time the Sharp task force tookover Ferrey's backlog on October 1. The time lapses shownin Tucker's analysis support this conclusion. The task forcequite evidently had completed,inter aka, asubstantialnumber of the reports that Tucker's analysis was describ-ing. The question therefore is why was the Tucker letter afactor that prompted Tieger's telling DeFazio that he wasstilldissatisfiedwith the situation in the bureau anddirected her to count the work there. Before the Tuckerletter,Tiegerwas aware that the bureau had a heavybacklog and that is why he created and assigned the Sharptask force to the project.Testimony as well as our own appraisal of the evidenceconvince us that Tieger relied principally, if not almostwholly, on the daily summary of the departmental dailywork reports for his information as to the work situation inthe departments, including the bureau. The figures for unitson hand in the bureau for September 29, 30, October 1, 2,and 3, for instance, were 278, 411, 417, 418, and 509respectivelyThese were very high since, for instance, onSeptember 17 and 18 the corresponding figures had been106 and 76. The incoming work figures for September 29,30, and October 1, 2, and 3 were 188, 150, 259, 62, 74, andShe testified that in the first or second week of October 1969, there was amatter of a missing credit report Tieger called Calkins and two otheremployees into his office and, according to Calkins, "he wanted to knowwhere the reports were, and he called us three God damn stupid idiots andtold us to find it or we would be fired by three o'clock " This particulartestimony was not denied and, as far as we are aware, in itself it had noparticular significance to the issue in the January 15 hearing It was simplyby wayof explaining the circumstance that apparently later led employeeFlynn to say something to other employees about the need for a unionWemention this vignette solely as confirmatory of our own independentlyarrived-at conclusion that Tieger, in dealing with subordinates, was not aparticularly patient person and could speak quite bluntly on occasion 586DECISIONSOF NATIONALLABOR RELATIONS BOARDthe completed work figures for the same dates were 78, 144,258, "?" (sic), and 75 with notation, October 3, "all work inprogress." It would appear therefore that the high "work onhand" figures and the incoming work figures had been theprime, if not the sole, determinants in Tieger's appointmentof the task force, plus Cochran's direct complaint aroundthe end of September about Horne's work in Respondent'shands.As we view the daily work report summary, however, ithad senous limitations for determining, with reasonableaccuracy, the amount of overage work in the department,Unitson HandIncoming Worksuch as the bureau, at any given date. The report wasdependent, of course, on the accuracy of the daily figuresentered by the particular department and, in the case of thebureau,Ferrey filled in the figures. But assuming theaccuracy of such figures or at least the absence of deliberatefalsification, the work report summary still had the inherentweakness mentioned above. For illustration of what thereport would show, we have used actual headings and someactual dates and figures with an explanatory addition of ourown with plus and minus notations. The reports below arefor 9/2 and 9/3.Work Completed Remaining on Hand8/852115(Explanation)52 (plus)115 = 167(minus)8/865*193*the previous day's"remainin& on hand" figureThe figure on the left for the reports on 9/2 and 9/3 was8/8. The latter was under the heading "Oldest Report anddate."While the oldest report on September 2 and 3 wasshown to be August 8, there was no showing and nonerequired as to whether there were I or 1S old reports as ofAugust 8 or whether there were 20, or 1, or no, reports goingback to August 7 or 6 and so on. Moreover, while units onhand, plus incoming work, minus work completed, wouldgive a remaining on hand figure, which in turn was the unitson hand figure for the following day, the report did notreveal how many old reports remained each day. Unless thework completed equaled units on hand plus incoming work,the remaining on hand figure would not reveal whether thework completed for the day represented a relatively highpercentage of nonoverage work, with an unknown numberof overage reports on hand, or what the situation was.As far as we can see, Tieger had been relying almostentirely on the above work reports for his knowledge of thesituation in the bureau. DeFazio also relied on the reports.She had about 35 employees to supervise in the generalreporting section and was herself a working supervisor.Ferrey's bureau was in some respects a little world in itselfalbeit under DeFazio. While the latter knew more about theimmediate situation at any given time than Tieger, she didnot, in our opinion, have firsthand knowledge of a precisenature regarding overage items in the bureau. An exampleof the imprecise supervisory control that prevailed is to befound in Tieger's explanation for the rule against employ-ees' keeping work in their desks One reason given byTieger, in addition to the assertion that the rule facilitatedthe finding of missing reports, was that if an employee hadtoo much work and it was all piled on top of her desk, thesupervisor would then see the situation and would arrangeto give additional help to the employee. Since the reports orapplications were pieces of paper about 8 by 7 inches, thediscernment needed to distinguish a pile of 200 such itemsfrom one of 225 or 250 would be exacting. Assuming that apileof400 would be distinguishable, or even lesservariations, it is still difficult to perceive the foregoingmethod as one calculated to be a precise or even aneffectivemanagement control system as to how much10265102=65132126overage work an employee might have at a given time. Butsuch was the situation.Although the foregoing represents our own analysis andisnot Tieger's explication, nor did he refer to, nor assert,any weaknesses or holes in Respondent's methods, it is ouropinion that, under the impetus of senous complaints frommajor clients, he was concerned that the situation in thebureau that gave rise to clients' complaints was not what itshould be. At one point he apparently believed that failureto follow the prescribed tracer procedure was the, or one ofthe, causes of the problem. He wrote a memorandum on thesubject to DeFazio and Ferrey. The complaints continued.Particularly due to the Home's complaint and a showing inthe work reports of large number of units on hand in thebureau, he launched the Sharp task force. The 509 unitsworked on by the Sharp group, as far as appears, were neversubjected to a detailed written or other analysis byRespondent aside from a general awareness that Sharpworked on reports that included Home's and work of othermember stores. Even as to Horne's, the latter hadapparently felt it necessary to bring to Tieger actual copiesof Home's work that had been in Respondent's shop forunacceptably long periods and this specificity evidentlyimparted to Tieger the kind of precise data that his ownorganization's work reports and DeFazio had not been ableto give him and which he had taken no effective steps tosecure. In any event, it is apparent that not until the abovematters were concretely presented, plus a high figure ofunits on hand in the bureau reports themselves, did Tiegerconvene the Sharp task force.When the Penney letter was received by Tieger onOctober 13, Tieger saw for the first time, as far as the recordshows, an analysis of the time processing situation,including overage in Respondent's operation, with theoverage factor particularly pointed up as to bureaudepartment work. Limited as the analysis was, since it wasconfined to Penney work and showed simply variouscategories with their respective time lapses and was only asto 299 Penney reports processed by Respondent as ofOctober 3, it was the only analysis Tieger had, since neither CREDIT BUREAU, INC.587he nor his organization had compiled any such analyseseither on Penney or any other work of the bureau.Although the Penney analysis was not completely currentas of October 13, and mentioned some improvement, thesituation as of the date of the letter was still characterizedby Penney as not satisfactory and further improvement intime of processing was requested after its having pointedout,interalia,that "most of the over 21 days service was outof town [bureau work] update situations."In the context of serious complaints previously described,itwould be our opinion that Tieger's testimony that thePenney letter was a factor in the orders he gave to DeFazioon October 14 to actually count the work on hand in thebureau is credible.We believe, for the reasons previouslyset forth above, that Tieger would have been extremelyobtuse if his already present concern about the bureau worksituation was not heightened by the Penney letter and itsanalysis. For the same reasons, it is understandable thatsome basic mulling over in his mind might have occurredabout what was the work situation in the bureau. OnOctober 14, he evidently began to realize, if he had notrealized before, that the departmental work report was nota very reliable tool for imparting information. He said asmuch to DeFazio at the time on October 14 although hiswords revealed that he suspected the accuracy of the "unitson hand" figures and not the fact that, even if accurate,such figures would not reliably indicate the number ofoverage units. Perhaps he was right but the differenceaforementioned is not important. The important thing is, isit credible that he was concerned about the work situationin the bureau at that particular time or was his concern onlyfeigned and attributable to discriminatory motives.Webelieve that the concern was genuine and not due to illegalmotive. As far as the report to Tieger on the same day about10 Sears complaints and the reported fact (by DeFazio toTieger) that Ferrey had prevented the complaint depart-ment employee from searching for the reports in thebureau, this, in our opinion, was simply part of thesituation,and is consistent, without being a majorcausation in itself, with the fact that Tieger wanted DeFazioto go to Ferrey's department and count the work on hand.Before going into the events of the evenings of October 14and of October 15 and the union activities aspect in thecase, it is well to stress as to the periods already coveredthat the issue is not whether the problems in the bureauwere Ferrey's fault,wholly or in part, but whether therewere infactproblems regarding that department andwhetherTiegerwas genuinely concerned about thesituation for legitimate reasons and believed that theresponsibility rested with Ferrey, to wit, his motives.Earlier in this decision we described the bureau work insome detail, albeit not exhaustively. The work did notrequire a M.B.A. degree or an expert in work flow orsystems procedure, but it had many facets and for oneperson it involved keeping something like four or moreballs in the air at one time. Ferrey had always had a helperand for 1-1/2 years, until September 18, 1969, herpermanent full-time helper, sitting at the adjoining desk,had been Burns, a capable and experienced employee inbureau work who took Ferrey's place after the latter'sdischarge.By looking at the dates of variousseriouscomplaints about overage work, described previously, it isapparent that they also occurred during the period whenboth Ferrey and Burns were working full time. It occasionsus no suprise that Ferrey, without a permanent helper ofBurns' capability, might not handle the work as effectivelyas previously even though previously there had been aproblem. Ferrey almost daily told DeFazio she neededhelp, a fact admitted by DeFazio.But Burnshad beentransferred to the inventory control operation underDeFazio and for about 2 weeks, ending no later than aboutOctober 4, Ferrey was givena new assistant,McNabb 52Ferrey taught McNabb about the work but even thenMcNabb performed only limitedfunctions.While Ferrey,after Burns'transfer,was from time to time,on a part-timeirregular basis, givenassistanceby Burns and others, noone thereafter, except the inexperiencedMcNabb for abrief period, occupied the helper's desk on a permanent fulltime basis. Tieger testified thatBurns wastransferredbecause the work report showed that units on hand in thebureau were low or moderate.53 Whether Tieger's actionrepresented good or bad judgment is not for us to say. Heevidently relied on the work report figures of aroundSeptember 16 to 18, whose inadequacy as to being areflection of overage reports and other problems, has beendiscussed by us. As far as we can discern, the abovehappenings and decisions were made for the reason stated.If there was ulterior motivation,it isnot cognizable by theNLRA since the basic event, the transfer of Burns onSeptember 18, antedated the appearance of the Union andunion activities. Ferrey's lack of an experienced full-timehelperwas not, in our opinion, attributable to unionactivities.From a welter of conflicting evidence, we have reachedthe following conclusions as to what occurred and what wasfound on the evening of October 14 when DeFazio went toFerrey's department pursuant to Tieger's order. We believethat, having in mind that Tieger's order to her was to countall the work in Ferrey's department, DeFazio looked at thework on Ferrey's desk and this work was substantial inamount but was not counted at this point; DeFazio thenopened the drawer of Ferrey's desk and saw that there waswork there but did not count it at thistime.We find itimpossible to determine the amount of work in the desk.We believe that therewere at least36 items, possibly more,but not 300, which isthe estimategiven by DeFazio andTieger.DeFazio called to Leco and Nicholas and theycame in andsaw what DeFazio saw. We believe thatDeFazio, pursuant to her original order from Tieger tocount all the work in the bureau, continued to open placeswhere she knew that work items within the department'sjurisdiction were kept, such as the drawers of the helper'sdesk immediately adjacent to Ferrey's desk and the drawersof the adjacent filing cabinet. Tieger was called and came invery soon after Leco and Nicholas. Tieger looked at thework in Ferrey's desk and looked at it closely enough toobserve some old dates onsomeof the work that he saw. Heglanced at and saw the immediately adjacent desk with52McNabb was evidently removed after the Sharp task force took over53The figures for September 15-23 9/16-91, 9/17-106, 9/18-76,9/19-114, 9/22-165, 9/23-192 For the balance of the month the dailyfigures were 119, 264, 221, 278, 411, and October 1-3, 417,418, 507 588DECISIONSOF NATIONALLABOR RELATIONS BOARDopened drawers containing papers or documents but didnot go over to examine the papers or documents. He did notask DeFazio any questions about what he saw or solicit heropinion or recommendation and DeFazio offered nocomments. Tieger told DeFazio that she was to transfer ordischarge Ferrey but in any event to remove her from thatdepartment.54It is our opinion that Tieger gave the foregoing orderbecause he found that Ferrey had violated the rule abouthaving work in the desk, a rule which Tieger took seriouslyand the violation of which in itself he regarded as a majorderelictionAdditionally, he saw old work in Ferrey's desk.He concluded that this old work had been placed in thedesk for purposes of concealment and that work that he sawhad not been reported by Ferrey in the daily work reportand that therefore such reports had been falsified.While we doubt the soundness of Tieger's reasoning onthe foregoing, we believe that it was his reasoning. Basically,Tieger had been much concerned about the complaints hehad been receiving over several months about excessivetime lags in bureau work. He had taken various steps thathe thought would solve the problem, e g., orderingadherence to manual procedure on tracers, which DeFaziohad told him was not being followed by Ferrey. He keptharassing DeFazio about the continuation of complaints.The complaints continued. Tieger was unable to under-stand why he did not learn of serious time lags before oruntilhe received complaints calling the matter to hisattention. It is apparent to us that Tieger had great faith inthe daily work reports and believed that the reports couldbe relied upon to indicate the status of work at any giventime. Perhaps he was correct and the Examiner does notdoubt that Tieger knew more about his business than theExaminer.Butwe have expressed our views on theeffectiveness of the reports In any event, still adhering tohis belief in the reports, Tieger eventually reached the pointof concluding that excessive time lapses and complaintsthereon were due or were probably due to the fact that workin the bureau was not being reliably reported by Ferrey onthe reports.He therefore ordered DeFazio to physicallycount the work in Ferrey's department. On the basis ofwhat he saw in Ferrey's department on October 14, he was54The General Counsel, in his brief, argues that since Leco andNicholas were not called as witnesses to corroborate Tieger or DeFazio,the inference should be drawn that they would not have cbrroboratedTieger and DeFazioWe doubt that the General Counsel would haveagreed that if four of Respondent's management testified the same asTieger had, the testimony was or might be credible, but otherwise if onlytwo of the four testified There is no per se magic in corroboration, andcredibility is not resolved by the numbers game Realism and experiencemilitate against the inference that two other management people, subject toRespondent's command and presumably sharing its interest, would doanything but support Tieger's and DeFazio's testimony in all essentialrespects if called as witnesses if, when Respondent failed to call Leco andNicholas as witnesses, the General Counsel was convinced that they wouldnot support Respondent's position, he could have called them in rebuttaland if his surmise proved correct, the testimony elicted would havedemolished Respondent's position55The General Counsel introduced DeFazio's summary into evidenceand examined Tfeger and DeFazio about its contents at some length It is afact that the helper's desk was where matched mail was properly storedpursuant to DeFazio's direction This was in effect for some time Also onthe same basis, unmatched mail was placed in the filing cabinet as well asmortgage reports Tieger's admission that he did not know these facts didnot surprise us in the least since, before the express admission, it was oursatisfied that he had found the answer to the problem andthat his suspicion had been confirmed, to wit, Ferrey wasconcealing overage work and was not reporting in on herdaily reports.AfterDeFazio on October 14 was told to transfer ordischarge Ferrey, she stayed in Ferrey's department andremoved all the work from the two desks and the filecabinetWe believe that this was pursuant to Tieger's orderon the 14th that DeFazio should physically count all thework in the department. She placed the work in a box andcarried the box to the area adjacent to Nicholas' office. Itwas not until the next day after Ferrey's discharge thatDeFazio prepared a written summary of the contents of thebox. Neither the summary nor the details of its contentswere before Tieger on October 14 and 15, when he gave theorders he did regarding Ferrey. Tieger gave his order toDeFazio on October 14 on the basis of what he saw inFerrey's department on that date and in the context of thebackground described in this decision.55DeFazio came to work earlier than usual on October 15in order to take up with Ferrey the matter of the workfound in Ferrey's office the evening before, and to informher that she was being transferred out of the bureaudepartment and into the reports department in DeFazio'sgeneral reporting section.We believe that having beengiven the option by Tieger to transfer or discharge Ferrey,DeFazio, before she came in on October 15 and certainlybefore she spoke to Ferrey, had decided on what she woulddo-she would transfer Ferrey to "reports." Tieger had nottoldDeFazio to give Ferrey a chance to offer anyexplanation she might have about the work. The order wastogetFerrey out of the bureau department either bytransfer or discharge. DeFazio and Ferrey were friends,having worked together at Respondent for over 25 years,and DeFazio had been a rank-and-file employee likeFerrey for 22 years Being given the choice as to what to dowith Ferrey, DeFazio decided on the transfer rather thanthe dischargeWe wouldassumethat this was because oftheir long friendship and also, possibly, because DeFaziorealized that Ferrey had had, in the bureau, an exacting jobwith no permanent helper.56 As to why DeFazio decided todiscuss with Ferrey the work that was found in her office,impression from many aspects of his testimony at the hearing that therewere a number of details about the work in the bureau that Tieger did notknow When questioned about the mail and the differentiations in actualtreatment and placement of the differenttypes,Tieger was unaware ofthese details and, as he stated,to him "mail means mail"This unawarenessand ignorance of details was not simulated, in our opinion There are,without going into details,refinements,and modifications,at least twoschools of thought on management theory One is that the manager comesfrom the ranks of an organization after having performed or beingthoroughly familiar with at least all principal job operations in theorganizationThe other approach is that a manager should be primarily anadministrator and as such is capable of managing almost any business, andthat detailed knowledge of each operation is unnecessary and, is in fact notdesirable,since it may lead to a manager becoming bogged down in details,when he should be dealing with overall policy and administrationSubordinate supervisors are expected to supply details when necessaryTieger knew the broad outlines of bureau work but was unaware of variousworking details evolved by DeFazio and Ferrey in the bureau departmentNeither before nor after the advent of the union had Tieger discussed thework of the bureau with Ferrey even when he was concerned about thecomplaint situationHe apparently relied on supervisor DeFazio to beaware of and to handle specifics and details of the work56We are aware that DeFazio testified at the hearing that she felt that CREDIT BUREAU, INC.589we believe that it was to inform Ferrey as to the reason forthe transfer and let her give some explanation, rather thanto transfer her for no asserted reason. The fact thatDeFazio had been given no options except transfer ordischarge is not necessarily inconsistent with DeFaziohaving some discussion with Ferrey regarding the elementsinvolved in the transfer.In any event, DeFazio asked Ferrey to come with her tothe rear where the box was. She told Ferrey, in substance,that the evening before that they, including Tieger, hadgone through her desk and the work that was in thedepartment, and had found work in her desk and old mailDeFazio started to talk about old mail but never gotbeyond that point as far as specifics were concerned. Ferreyreacted with indignation, telling DeFazio that it was asneaky thing to do to go through her desk when she was notthere, and that DeFazio was a sneak and they were all abunch of sneaks and there was no work in her desk and themail was not her responsibility. DeFazio said something,probably by way of rejoinder, and Ferrey called her a liar.A running sort of exchange then took place as Ferrey leftthe rear of the office where the box was and DeFaziofollowed her down the aisle as Ferrey went back to herdesk. At some point DeFazio told Ferrey that she was beingtransferred to the reports section. In substance, Ferrey said,okay, but it took me 30 years to learn the work in thebureau and do not expect me to instructor assist anyone inthe bureau after my transfer or to tell them what to do.57In the course of the various exchanges with DeFazio,Ferrey said something to the effect that Tieger would hanghimself.58Also,atone stage of the Ferrey-DeFazioexchange, Ferrey said, "don't tell me this doesn't haveanything to do with the union activities " This was duringFerrey had not been doing all she could But that was at the hearing aftersome figurative bloodletting and the throwing down of the gauntlet oflitigationWe are here discussing the situation on October 15Moreover,Tieger denied that he considered Ferrey's production to be unsatisfactoryor cause for complaint57This is about the only point on which we have testimony as to whatwas said between Ferrey and DeFazio bya witness inaddition to the twoprincipalsFerence, who worked with Ferrey for 32 years, credibly testifiedin substantial corroboration of DeFazio as to what Ferrey said regardingwhat cooperation could be expected from Ferrey after her transfer In ouropinion,Respondent's type of work and particularly the work of thebureau involved substantial interrelationship and cooperation between thevarious departmentsIt isalso apparent that Ferrey's 32 years experience,whatever herfaults inRespondent's eyes, was necessarily an invaluablepotential resource for helping out her successor and helpers who might beassigned,either regularly or from time to time, in the bureau Further,emergenciescould arise were it might be necessary to call on Ferrey toassist inthe bureau even after her transferHer statementtoDeFazio,above, when advised of her transfer, was a rather definite declaration thatno cooperation would be forthcoming from Ferrey regarding bureau workor bureau personnel now that Ferrey had been transferred While Ferrey'spique may be understandable, the fact of her stated position regardingfuture cooperationremains58One of the factors in this finding is that Ferrey had previously spokenin critical terms about Tieger regardinga statementmade by him in hisletter to the employees regarding the Union This critical or hostile attitudemight reasonably be expected to give vent to stronger terms under thesurprise andindignationexperienced by Ferrey when DeFazio told herwhat she did on October 1551Ferrey, who was the General Counsel's principal witness, testified atlength She described her conversations with DeFazio and her transfer andthen the later event of her discharge on the same morning After she wastold of her discharge, Ferrey testified, she made the above remark it wasthe course of the various exchanges after Ferrey was told ofher transfer.59We neither believe that, on October 15 between 8:15 and9 a.m., Ferrey simply had a few quiet words with DeFazioand then returned to her desk to weep softly nor that shewas screaming and shouting at the top of her voicethroughout. However, we are of the opinion that Ferrey didsay the things to DeFazio described above and that inRespondent's library-like atmosphere60 of one big openareawith unpartitioned desks, occupied by a predominant-ly female work force, everyone saw and heard that a realhassle was taking place between Supervisor DeFazio andFerrey.Probablyno employees heard the exchangeverbatim but some heard parts, e.g., Ference's testimonythat she heard Ferrey tell DeFazio that no one wouldreceive anyassistancefrom Ferrey regarding bureau work;and, although everyone no doubt was pretending to work,there probably were a great many flapping ears and anawareness of a confrontation and an undercurrent oftension between DeFazio and Ferrey.On October 15, before 8:30 a.m., DeFazio told Ferreythat she was transferred from the bureau to the reportsdepartment.We are also satisfied, as stated above, thatFerrey reacted to this unexpected news by engaging in averbal exchange with DeFazio in the view and in thegeneral hearing range of many other employees.61As we see the events, DeFazio, after having received theforegoing rather blunt and critical comments from Ferreyin the aisles and at the desks of both DeFazio and Ferrey inthe generally open area previously described; and withFerrey thereafter speaking to at least some fellowemployees and weeping, as Ferrey states; and DeFaziowithout knowing what was said but perhaps imagining(correctly or not but not unnaturally) the nature thereof inDeFazio who testified that Ferreymade the remark after hertransfer butbefore her dischargeIt is possible that she made the remark on twooccasions60There is evidencethat thisis the appropriate descriptive term61The "sneaky" aspect of the October14 search ofher office was whatapparently received a major part (ifnot all)of Ferrey's commentsWhenFlynn, a friend, asked her what had happened, she mentioned thatsomeone allegedlywent to her desk and found some workand she askedFlynn,in substance,ifhe did not thinkthat was asneaky thing to doFlynn agreed, saying hewould examine a desk in the presenceof a personand not in the absence It is quite apparent and natural that inthe aboveconversation Ferrey soughtand receivedFlynn's sympathetic response toFerrey's versionof the "injustice" thathad befallenherHer versionconcentrated almost exclusivelyon the "sneaky" aspect of the October 14search andFlynn so understoodher remarkssincehis sympatheticresponsewas confined to agreeing,in effect,about thesneakiness of theOctober 14 search ofher officeHowever,whateverFerrey thought of themethod used on October14, sneaky orotherwise,itwas,inter aha,thealleged discovery of work in her desk and soforth thatDeFazio hadmentioned to Ferreyas the reason for the transferif Ferrey was interestedinputting forth the version most favorableto herselfand evoking thegreatest sympathy, it would, in ouropinion,have been much morenaturalto expectthat she wouldhave said to Flynn that not only was her desksneakily searchedin her absence but that therewas absolutely no work inher desk andnothing elsebut as it shouldhave been, since this was whatshe claimed and testifiedto at the hearing It was,after all what wasallegedly in her desk,that caused the transfer,and whatever Ferrey mayhave thoughtabout theafter-hoursmethod ofsearch,we would expect herto have told Flynn thatthere wasabsolutelynothing inher desk if shebelieved thatwas the fact,and Flynn would have responded in sympatheticoutrage Instead, theconversationconcentratedexclusively on denouncingor deploring the sneaky method usedie the procedure,and not what wasrevealed or not revealed by means of the procedure 590DECISIONS OF NATIONALLABOR RELATIONS BOARDview of prior statements to DeFazio, then went toNicholas.62In our opinion there is no doubt that early on October 15Ferrey was notified that she was being transferred. We alsobelieve that thereafter the events described above tookplace and caused DeFazio to go to Nicholas. DeFaziostates that she told Nicholas either that Ferrey was causingturmoil in the office or that she feared that she would causeturmoil in the office. Although she did not testify as toanything else she said, we believe that DeFazio mentionedbriefly to Nicholas what had occurred,63 in order for theforegoing statements to Nicholas to be understood in somecontext.On Nicholas' advice, either DeFazio alone or,followed by Nicholas, went to Tieger's office. In any event,DeFazio, Nicholas, and George were convened with Tieger,and DeFazio described the goings-on that had taken placebetween Ferrey and herself earlier that morning, describedabove.Tieger,without dissent and with at least theconcurrence of those present, ordered that Ferrey bedischarged.He directed Nicholas to see that Ferrey'spaychecks were prepared. Nicholas so directed employeeRopper in the bookkeeping department and Ropperprepared the checks.64 At or about 10:30 a.m. George andDeFazio informed Ferrey that she was discharged and theygave her her checks. The reason given at the time was thatFerrey was uncooperative and that she hollered at peopleand had criticized the system. Ferrey denied all theforegoing and told DeFazio she was lying. She also said,"don't tell me that this isn't because of the union activities"and DeFazio and George denied this allegation.65Testimony of Tieger, DeFazio, and George, and theevidence in the case, persuade us that Ferrey wasdischarged on October 15 because of her remarks andconduct on that date as reported by DeFazio to Tiegerconcerning the events between about 8:15 and 9:50 or 10a.m, prior to the time DeFazio went to Nicholas andTieger. In addition to this report of most recent events, it isour opinion that Tieger was also motivated by what he hadseen in Ferrey's office on October 14, principally thediscovery of work bearing old dates in her desk.In connection with our findings, both ultimate andancillary,we find it appropriate to make the followingobservations' In essence the theory of the General Counseland the Union is that the October 14 events were afabrication; that the decision to count the work in Ferrey's62 It would be our opinion that the remarks to DeFazio by Ferrey hadgreater impact and caused proportionate reaction because DeFazio feltthat it was she, with a very limited option, who had chosen to transferFerrey rather than discharge her, which she could have done quite easily inview of Tieger's order63Nicholas had been with Tieger and DeFazio the previous night inFerrey's office so he was at least aware of the background facts and thatFerrey was involved64Ropper testified credibly that earlier in the morning she had beenaware that something, she did not know what, was taking place betweenFerrey and DeFazio and Ferrey was talking loudly and DeFazio followedFerrey down the aisle to her desk Other employees were asking Ropperwhat was going on but she did not know Later, at or about 10 a m ,Nicholas directed Ropper to prepare all Ferrey's paychecks, including butnot limited to her current regular paycheck, and to do this immediatelyRopper did so65Ferrey's testimony places her remark about union activities only atthis point, after she was discharged DeFazio also testified that the remarkoccurred at this juncture But, elsewhere in her testimony, DeFazio saidoffice had no legitimate basis; what was assertedly found inthe desk and in the office was a fabrication; and that all theforegoing was perpetrated because of Ferrey's remarksabout the Union and Tieger, with Tieger and DeFaziobeing coworkers and participants in this fabrication againstFerrey.What we have been unable to understand, given theabove premises and theory, is why Tieger did not order,after going through this conspiracy, and why DeFazio didnot carry out, the obvious and apparent objective of theelaborate antiunion plot by discharging Ferrey the firstthing in the morning pursuant to Tieger's giving such anorder to DeFazio and Nicholas on the evening of October14.66The objective of an antiunion plot against Ferrey, such asispredicatedby the above theory, is presumably orobviously to eliminate a pro-Union employee from theRespondent's work force so that if she had signed a unioncard it would not count; or, if there was a future election,her eligibility to vote would have been negated since shewould no longer be an employee; and, further, thedischarge of Ferrey because of her union sentiments wouldeliminate a possible source of infection of other employeesby Ferrey's continued pro-Union presence; and dischargewould serve as a warning to other employees of the direconsequences of entertaining sentiments like those ofFerrey. Nothing short of discharge would accomplish theforegoing results and, in view of the trouble gone to byTieger and DeFazio, under the theory we are considering,nothing short of discharge could have been the intent of theconspirators or consistent with the steps taken againstFerrey on October 14.It is argued, and alleged, then, that the transfer of Ferreywas illegal in motivation and illegal in effect. We haveexamined above the necessary implications of the allegedmotivation, namely, given such motivation, it must be forthepurpose of accomplishing the objectives we havepreviously described. Ferrey's transfer accomplished noneof these objectives nor would it, if Ferrey had accepted thetransfer and had not "told off" DeFazio in the unforseeableseries of events and statements that followed her receipt ofnotice of her transfer. The transfer was to anotherjob in thesame general reporting section, at the same pay. The recorddoes not reveal any great prospects in the bureau forFerrey. Ferrey had been in the bureau department for 32that such a remark was made by Ferrey after her transfer and before herdischargeAlthough this occurred on cross-examination, we do not agreewith the General Counsel's characterization of it, in his brief, as a reluctantadmission The first questions asked DeFazio on cross-examination werewhether she remembered that Ferrey had gone to the restroom after hertransferDeFazio said, yes, and when asked if Ferrey then returned andspoke to her, the witness said yes, and without being asked what Ferreysaid,DeFazio said, "yes, she stopped at my desk and she said, don't tell methat this isn't because of the union activities " Whether else this 14th line ofDeFazio's testimony on cross-examination was, it was not, in our view, areluctantadmission hammered out laboriously from the witness Itappeared to us that DeFazio's recollection had been refreshed by thereference to the restroom incident and that she stated what she recalled66The order to Nicholas on October 14 presumably would have been tosee that instructions were left that night on Ropper's desk for thepreparation of Ferrey's checks when Ropper came to work in the morningor for Nicholas to personally give such instructions the first thing in themorning DeFazio, of course, would discharge Ferrey at the inception ofwork on October 15 CREDIT BUREAU, INC.years, and she was at the top of her grade and had beendeniedan increasea few months before the events ofOctober 1969. Ferrey had been complaining constantly toDeFazio that she had too much work and that she couldnot handle the bureau work without more help, yet, in thepre-Union period Burns, her efficient permanent helper,had been transferred and it was fairly apparent thatRespondent did not restore and did not contemplaterestoringBurns or anyoneelse ofequal competence toFerrey as a permanent helper. After being told of thetransfer,two of Ferrey's coworkers and friends separatelytold Ferrey that thetransferwas a good thing for herbecause she would not have to work as hard and would nothave so many things to worry about as in the exactingbureau jobWhile Ferrey seems to have come around tothis view, she had unfortunately given DeFazio a strongpiece of her mind initially when first advised of herderelictions and transfer by DeFazio.The transfer, therefore, after the alleged conspiratorialand mountainlike plot of October 14, was a mouse or less,sincethe transfereeremainedan employee; her union cardwas still valid; she remained an eligible potential voter;and, remaining in the general reporting section, she was stillable to infect fellow employees with her own views on theUnion and Tieger. Indeed, for relative isolation and beingkept constantly occupied with work, the bureau job wasideal and, as far as appears, the newjob would afford moreopportunity for access to others. It is fairly clear that thetransfer iswholly inconsistent with the theory of theGeneral Counsel and the Union regarding the events ofOctober 14 and 15. If Ferrey had been transferred to alower-paying job, more onerous physically and otherwisethan her old job, and if she was isolated from otheremployees, there might be something to at least argue thattheOctober 14 plot had a logical direction and thatRespondent expected that Ferrey would quit rather thanaccept such a transfer. Such a contemplated outcomewould be consistent with a presumed objective of the plotand would be tantamount to a discharge with all theexpected fruits of discrimination that we have previouslydescribed. But the facts are otherwise.If it be said that we have not discussed the possibility thatthe transfer would serve as a warning to others not tosupport the Union, the answer is that, on its face, thetransfer had no indicia of an onerous reprisal. This wasdiscussed above.Moreover, the record shows that noidentifiedrank-and-file employee except Flynn (whoconsidered the transfer a good thing for Ferrey) knewanything about Ferrey's union sentiments or activitieswhich, indeed, were not very extensive. She certainly wasnot viewed as a leader of union activities by fellowemployees or even prounion. McNabb, a fellow employeeof Ferrey's for 25 years, and who said that she consideredherself a friend of Ferrey's and who sat at the desk next toFerrey as a helper in latter September and early October,1969, testified that neither Ferrey nor anyone else told herthat Ferrey was a member of the Union or that Ferrey waseven interested in the Union. Ference, a coworker for 3267A vague and ambiguous order by Tteger, who was allegedly engagedin a plot to get rid of Ferrey, was scarcely to be expected from a man, who,according to Calkins in 6-RC-5140, told herself and two other employees,591years,whose desk was immediately in front of Ferrey's,testified that Ferrey had never had any conversation withher about the Union, thatshe neversaw Ferreyengage inany union activity, that Ferrey never said anything aboutjoiningthe Union.Counsel for the Union, in his brief, endeavors to dealwith the problem of the transfer that confronts the theoryadvanced by the General Counsel and the Union byarguing, in effect, that although Respondent fabricated theevents of October 14, the thing that went wrong and whyFerrey was transferred and not discharged early on October15was because Tieger gave DeFazio a fuzzy andambiguous order on October 14 as to what to do withFerrey regarding the fabricated deficiencies found inFerrey's office. DeFazio then misunderstood and did notgo far enough by merely transferring Ferrey, a mistakequickly corrected by Tieger in his discharge of Ferrey.Both DeFazio and Tieger testified that in Ferrey's officeon October 14, Tieger told DeFazio to either transfer ordischarge Ferrey. In an affidavit secured by a Board agentTieger stated that he told DeFazio "to take what steps shethoughtwere necessary as far as Ferrey's job wasconcerned." Tieger at the hearing admitted having so statedin his affidavit. He testified, however, that he told DeFazioto transfer or discharge Ferrey and, when asked specifical-ly, he testified that he did use the word "transfer" in givingthe order. We find this testimony credible.Since the theory of the General Counsel and the Union is,as we have stated, that the entire episode on October 14 wasa discriminatorilymotivated plot to set Ferrey up fordischarge, the latter being the only way to achieve thediscriminatoryobjective,we have great difficulty inunderstanding why, particularly since both Tieger andDeFazio were, under the theory, obviously coactors andcoparticipants in the plot, Tieger would have in any way"fudged" the order to discharge. After all, getting rid ofFerrey, according to the theory, was what it was all aboutand that is what the two conspirators were supposedlydoing. In giving the order to DeFazio in such a context,Tieger was not in the role of the president of a giantcorporation tellingone of his eight divisional vicepresidents to take "appropriate action or all necessarysteps."He was talking to DeFazio, one of his supervisors, aforelady, to whom he spoke probably every day. And, onOctober 14, both of them allegedly knew what they weredoing and the purpose thereof. The word "discharge" andthe word "transfer" are very simple words and concepts,and we do not believe that, having brought the plot tofruition, there would have been any ambiguity in Tieger'sorder or in DeFazio's understanding thereof.67 If Tiegerhad said only "discharge Ferrey" or "fire her," we aresatisfied thatDeFazio would have discharged Ferreyinitially on October 15 if such hadbeenthe order.We donot believe that there was any ambiguity in the phraseologyand contents of the order and, in our opinion, DeFaziowould not have dared to simply transfer Ferrey if Tiegerhad told her to discharge the employee or unless DeFaziohad been expressly given the option to transfer, we are alsoaround theend of thefirstweekin October1969, that unlessthey found amissing reportthey "would be fired bythree o'clock " 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDconvinced that if Tieger wanted to discharge Ferrey at thatpoint he would have said so, having allegedly gone to sometrouble to set up the October 14 events; we also believe thatthe only reason why DeFazio transferred Ferrey wasbecause she had been given that express option by Tiegerand that she would not have undertaken to do so otherwise,particularly since, on the General Counsel and Uniontheory, she was a coactor in the plot to get nd of Ferrey andwould accomplish no objective of the alleged plot by simplytransferring her.Another aspect of this case that merits comment is thematter of Ferrey's union activities and Respondent'sknowledge thereof. Ferrey's activities in this area consistedof three statements.When the union organizers appearedoutside Respondent'splace of business on September 24they distributed union literature and union applicationcards to the ingoing employees. On that day Ferrey took theliterature and card that she had received to her friend for 24years, DeFazio, and said "it will be good for us. I think thatIwill sign one." DeFazio said that she herself would joinbut, being a supervisor, she could not. About a week later,Ferrey and other employees and Brueckman, an assistantsupervisor under DeFazio, were having coffee together.According to Ferrey, some conversation about the Unioncame up and Ferrey said that she thought the Union was agood thing and that she intended to sign a card. We do notknow of anything else that was said by those present exceptthat Ferrey states that Brueckman made no comment.Assuming that both conversations were reported toTieger, an assumption about which we entertain consider-able doubt, the report would be that Ferrey had expressedapproval of the Union and had indicated an intention tosign a card. There is no evidence that, thereafter or at anytime, any supervisor questioned Ferrey or anyone else as towhether she had actually signed a card or that Respondentthreatened or interfered with Ferrey or anyone regardingtheUnion. Since the Union had made its distributionsopenly in front of Respondent's place of business, Tiegerwas aware of the organizing effort. His first and onlydeclaration of position to employees was a notice toemployees in which he stated that they had the right tojoinor not to join a union and that he respected such rights andintended to protect them fully He said that he preferrednot to have a union. In our opinion, it probably can beinferred,without an express declaration from an employer,thatmost employers prefer not to have a union. If Tiegercan be described as opposed to the Union, the evidencedoes not equate his "hostility" with the same descriptiveterm when it is applied to an employer who engages inillegalinterference,restraint,and coercion,includinginterrogations,surveillance,and threats to employees in abattle against a union and thus reveals a deep animus andintent to defeat the union at all cost.More than 2 weeks after the first union distribution andreceipt of a blank union card, Ferrey signed a card at homeon October 9. She mailed it to the Union on the 10th and itprobably was received October 11. She told no one whatshe had done, either employee or supervisor, and no oneasked her if she had ever signed a card. The joining of theUnion was not an act of unique significance among theemployees since,on October 10, the union representativehad told Tieger that the Union had cards from a majority ofthe employees and had proposed a card check.Ferrey testified that on October 14, when Tieger'swrittennotice to employees was received, she asked DeFazio, "howdo you like these potatoes,"that it (the notice) "makes yousick to your stomach"and that there was no truth toTieger's statement about his close relationship with theemployees and that his door was always open. No witnesscontroverted this testimony and no one else testified as tothe date.If Tieger issued his first and only notice68 to employeeson the union subject on October 14, it certainly indicates aslow response to the union compaign that commenced onSeptember 24. Such a delayed date and the contents of thenotice are scarcely reflective of an employer who hadpreviously sought and received intelligence from supervi-sors as to the progress of the union campaign and thesentiments of employees thereon.The contents of the noticeare more consistent with what an employer would say at theearly stages of a union organizing campaign since it isconfined entirely to an effort to persuade employees not tosign the union cards("Iurge you not to sign anyauthorization cards ... ")It is not consistent with what anemployer would say on October 14 after the Unionrepresentative had already told him on October 10 that amajority of the employees had signed cards and hadproposed a check of those cards to the employer. Even ifthe employer did not credit the union claim to be 100percent true,he certainly would have reason to believe thatat least a substantial number of employees had signedcards.SinceTieger's letter or notice, in our opinion, wasprobablyprepared with professional assistance,we repeatour conclusion that the notice is not the kind of a notice tobe expected as late as 3 weeks after the start of the unioncampaign and after the union claim of October 10. It isdecidedly an early-stage type of notice directed to dissuadeemployees from signing union cards. If an employer wishesto address employees after he has reason to believe that amajority or many have already signed cards, it makes nosense to confine himself to an exhortation not to sign cards.After substantial card signing, and after rejecting a cardcheck,and after,as on October 10, the union indicates thatithas a majority and that it will petition the Board for anelection, the employer,who wishes to address his employeesin relevant terms from his standpoint,would probably saysomething to the following effect:by signing a card,you arenot obligated to vote for the union;or, if for some reason,he still believes that the card situation merits attention, hemight tell employees that evenif theyhave signed a cardthey can still revoke it if they wish.In this connection,we note that an affidavit of Ferrey's,secured by a Board agent on December 10, 1969, describedthis episode of Tieger's sole letter or notice and the datethereof:Also when Tieger sent a letter saying that we didn'tneed a third party,and he didn'twant to lose the closerelationship with his employees,I had the letter with mewhen I went for coffee and asked DeFazio how she68There was only one such notice or letter CREDIT BUREAU, INCliked these potatoes. The letter came out right after thesecond union visit.The second union visit was Wednesday, payday, October 1and the third visit was Wednesday, payday, October 8. Aswe have indicated, the contents of the letter or notice, in ouropinion, are more consistent with a date around October 1or October 8 than a date of October 14. October 14 was thedate given by Ferrey in her testimony as to when shereceived the notice or letter and made critical commentsthereon to DeFazio on the same day, all of which, beingOctober 14, was the evening when DeFazio, Tieger, et a1.,visited her office in her absence 69 The significance of therelationship between the timing of the two events is animportant element in the General Counsel's caseIn addition to Ferrey's testimony, above, about conversa-tions that she had with DeFazio, employee Flynn testifiedabout his conversations with the same supervisor. Flynnhad been employed by Respondent since October 1968. Hestates that he handled "locates" in the office and he alsospent considerable time on the road picking up credit cardsfrom individuals at the request of Respondent's memberstoresHe testified that he became a member of the instantLocal Union in May 1969. At the end of November 1969,Flynn resigned from his employment with Respondent andbecame an International representative of the Union inCincinnati. Prior to working for Respondent, Flynn hadworked for a variety of employers. He impressed theExaminer as an astute individual. His involvement with theUnion during the late September and October 1969 period,with which we are concerned, was at least that of a unionadherent, if not more.Flynn testified that he usually ate lunch at the B & G ortheTropicano restaurantswithDeFazio and otheremployees at least twice a week. During the period whentheUnion passed out literature and cards at the site ofRespondent'spremises,70Flynnstatesthathe"volunteered" to DeFazio that he was a member of theUnion. The General Counsel had also asked his witness,Flynn, whether he had observed anything unusual aroundthe first week in October Flynn replied that "right aroundthat time" the Union had passed out literature and "therewas a meeting called of the supervisors to Mr. Tieger'soffice."The last mentioned quoted statement is aconclusion of Flynn's based on the fact that he saw George,Tieger's secretary and personnel director, speak to Lowery,Flynn's supervisor. Although he did not hear what was said,Flynn saw Lowery follow George to Tieger's office. Flynnwas then asked at the hearing whether he had observed"any other supervisors that day." He replied that "I think Iobserved Miss DeFazio also going into the office that day"at the same time as Lowery. The foregoing observation of69Ferrey's testimony is that on the same day as she received the noticeor letter she made her critical comments thereon to DeFazio The affidavit,therefore, does not say that although she received her copy of the letteraround October I. she kept it for 2 weeks before commenting on it toDeFazioHowever,Respondent did not question Ferrey about thedifferences in the affidavit date and the date in Ferrey's testimony norabout the fact that the only critical remark about the letter that appears inthe affidavit is that Ferrey asked DeFazio "how she liked these potatoes"The affidavit was introduced by the General Counsel because on directexamination Ferrey testified to a conversation with Brueckman about theUnion and also a conversation with DeFazio on the same subject Havingsecured an affidavit (not the one in evidence as Exh 7) taken by the Board593Lowery and DeFazio by Flynn assertedly led the latter tobelieve that there was a meeting of supervisors in Tieger'soffice because he had seen George speak to Lowery and,according to Flynn, whenever there was a supervisors'meeting, George would go around beforehand to advise thesupervisors that there was to be a meeting in the office.SinceRespondent had more than two supervisors andsince Flynn observed George speak to only one and did nothear what was said, the only definitive testimony up to thispoint is that Flynn saw Lowery and DeFazio go intoTieger's office after George had said something to Lowery.However, the General Counsel then asked Flynn,Q.Now directing your attention to the same day orperhaps the next day, after which youjust testified, thatyou observed, did you have a conversation with MissDeFazio?Flynn answered affirmatively and said that DeFazio toldhim that the union organizing activity "at the door in themorning" was discussed at the meeting and she also toldhim that the supervisors were instructed not to answer anyquestions about the union activity but were to try to findout discreetly who had signed union membership applica-tions.Flynn does not say where this conversation with DeFaziotook place but we assume that it probably took place off thepremises and quite probably at the B&G or Tropicanorestaurants where they frequently had lunch.DeFazio was a witness called by Respondent. On directexamination she was not asked about anything pertainingto Flynn's testimony. Her testimony was focused on theevents pertaining to Ferrey's transfer and discharge onOctober 14 and 15. Toward the end of direct examinationshe was asked about herstatementsto Tieger, on October15, in the meeting held prior to discharging Ferrey. Shethen was asked and replied that she did not even know thatFerrey was a member of the Union. On redirect examina-tion, DeFazio was asked,Q.Did you have any knowledge that FrancesFerrey was a member of the Union or interested in theUnion?A.Yes, I did.Q.And why did you have that knowledge?A.Because Leo Flynn had told me that she senthim a card.Q.And were you also in favor of the Union?A.Yes, I was.Q.As a matter of fact, were you to some extent, atleast, assisting the Union?A.Yes, I made suggestions.At this point it is appropriate to understand whatmaterial facts emerge from the testimony of Flynn andagent from Ferrey, the Respondent, on cross-examination, pointed out tothe witness that in her affidavit she mentioned only Brueckman and notDeFazioFerrey said that this was because, out of friendship withDeFazio, she did not wish to get her involved On redirect, the GeneralCounsel,aftereliciting testimony on the matter,introduced a secondaffidavit of Ferrey,which is the instant affidavit,Exh 7 The focus was onparagraph 9 of the affidavit in which Ferreymentionstwo conversationswithDeFazio The second conversation was with reference to Tieger'sletter and we have quoted her entire statement in paragraph 9 of theaffidavit regarding the letter70 September 24, October 1, and 8, 1969, were the dates of the uniondistributions 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeFazio on the aspects described above. As we view therecord, according to Flynn and DeFazio, their testimony is:(Flynn) 1) On one of the days when the Union organizersdistributed literature and cards outsideRespondent'spremises, Flynn volunteered to DeFazio that he was amember of the Union. This took place during lunch at the B& G or Tropicana restaurant and was between September24 and October 8. Flynn does not testify that then or at anytime did he say anything about Ferrey having signed a cardor that Ferrey was a member. Moreover, the evidence isclear that Ferrey did not sign a card until October 9 and didnot mail it until October 10. Ferrey mailed her card to theUnion. She did not testify that she told Flynn that she hadsigned or mailed a card.(Flynn) 2) Around the first week in October, when theUnion had passed out literature, there was a meeting ofsupervisors in Tieger's office and that same day DeFaziotold Flynn that, at the meeting, the supervisors had beeninstructed not to answer any questions about the Unionactivity but that they should find out discreetly who hadsigned union cards.(DeFazio) 1) She does not refer to any testimony ofFlynn, above described, and thus does not controvert it. Shedoes state, however, without fixing the time, that Flynn toldher that Ferrey had sent in a union card. DeFazio statesthat she herself was in favor of the Union.71The instant hearing closed initially on August 27, 1970.Pursuant to a petition for certification as bargainingrepresentative filed by the Union on October 14, 1969, withrespect to Respondent's employees in Case 6-RC-5140, theBoard conducted an election on January 28, 1970. OnSeptember 15, 1970, in the above 6-RC-5140, a hearing washeld before a Hearing Officer designated by the Board'sPittsburghRegional Office on objections to the electionfiled by Respondent. The substance of the objections wasthat certain supervisors had, unknown to Respondent, beenassisting the Union.Subsequently, on September 28, 1970, Respondent filedwith the instant Trial Examiner a "Motion to Reopen theRecord or in the alternative to take judicial notice oftestimony in a related hearing." The latter was the hearingin 6-RC-5140, the objections to the election, in which aHearing Officer from the Board's Region 6 (Pittsburgh)presided and at which an attorney from the regionrepresented the Board, and Respondent and the Unionwere represented, respectively, by the attorneys who hadrepresented them in the instant case. Over objections by theGeneralCounsel and the Union, the Trial Examinergranted the motion to reopen in a limited area described inthe order granting the motion. The record was reopenedand closed on December 1, 1970, in Pittsburgh, Pennsylva-nia,with the Trial Examiner presiding and the GeneralCounsel, the Respondent, and the Union represented bycounsel who had represented them in the original hearingbefore us. The reopened record of December 1, including71At this point, several questions occur In view of DeFazio's prounionsentiments, is it likely that she would inform Tieger about either Flynn's orFerrey's prouniomsml If DeFazfo was simply pretending to be sympatheticto the Union, why would she inform on Ferrey, her friend and coworkerfor over 20 years, and not on Flynn who was as much, indeed more, of aunionist than Ferrey9 If Respondent had the hardihood to set up Ferrey, a32-year employee, for discharge, why would it hesitate to do the same thingtranscript of testimony and exhibits, is before us and wealso take official notice of relevant sworn testimony in thehearing on objections to the election, 6-RC-5140, held onSeptember 15, 1970, described above. We regard the latterproceeding as a related proceeding of the Board which weuse to assist us in arriving at as accurate a result as possibleregarding the matters before us.At the 6-RC-5140 hearing, above, Flynn was a witnesscalled by the Union.72 On cross-examination he testifiedthat he became a member of the Union in May 1969, whileinRespondent's employ. He stated that several times aweek he ate lunch with DeFazio and others while he wasemployed by Respondent. He told DeFazio and others thathe was a member of the Union.Q.Did you discuss any other matters about theunion at these luncheon meetings?A.One time.Q.When was that?A.That was after Frances Ferrey was fired.Q.What was your discussion?A. I told Miss DeFazio that Francis Ferrey hadsigned a membership application.Q.That was after she was fired?A.Yes, sir, afterwards.Q.Were you aware of the meeting of supervisorsconcerning the union?A.Yes, at the time I told her [DeFazfo] thatFrances Ferrey belonged to the Union [see above], thatis the day that I told her [DeFazfo], and she [DeFazfo]told me about the meeting of the supervisors.Q.When was that?A.Oh, October 17, I believe, two days after FrancesFerrey was fired, it was either a Thursday or a Friday,either the next day or the day after.Q.And you had a conversation with Miss DeFaziothat day?A.Yes, sir, at lunch, at the Tropicana Restaurant.Q.What was the subject of that conversation?A.Frances Ferrey's firing.Q.Did Miss DeFazio tell you what went on at thesupervisors' meeting?A. I believe she said something about it, that Mr.Tieger was trying to find out and asked the supervisorsto find out on the sly, who had signed the unionmembership applications.sss*sQ.Mr. Flynn, you did have frequent lunches withMiss DeFazio, is that correct?A.Yes, sir.Q.Were other supervisors at these lunches?A.There were supervisors and rank and file people.toFlynn, an employee for 1 year We do not believe that Respondentfound it impossible to erect a pretext to discharge Flynn No employee isinvulnerable if the employer is as unscrupulous as Respondent is assertedto be regarding Ferrey.71He was an International representative of the Union since DecemberI,1969,when he left Respondent's employ, and he held the same positionon December 1, 1970, at the time of the reopenedinstanthearing CREDIT BUREAU, INC.595rssQ.But you know that Miss DeFazio was at least asone of these lunches, you know that, don't you?A.Sure, many times we eat lunch without her beingthereQ.A.Was she at more than one?Yes, maybe two or three times, and maybe theother ones were there two or three times, some of themwere supervisors, some weren't.Q.During this period?A.Yes, during this period of time, we have beenfriends for a long period of time.Q.And it was at one of these lunches that you toldMiss DeFazio that Miss Ferrey had signed a unioncard?A.Yes, sir, right after Miss Ferrey was fired.At the same 6-RC-5140 hearing, union counsel askedFlynn the following questions and received the answersshown. Flynn stated that his supervisors were Lowery andCalkins.Q.Do you recall attending a meeting where Mr.Lowery spoke about the union at all9A.Yes, sir.Q.What did he say at that meeting?A.One Friday morning, which we always had ameeting on Friday morning, to discuss collectionproblems, etc.,Mr. Lowery got up and he said, aseverybody knows there is people passing literature out,and pamphlets out and applications; at the beginning ofthe day for the Union.He said I have a set of instructions, and he held up asheet of paper, which says do's and don'ts on it, that thesupervisors were supposed to follow. So he said, ifanybody has any questions about the Union pro or con,that he would refer them to Mr. Tieger for his answer.Q.Do you recall when that took place?A I think that took place either around October17th of 1969.QWhy do you pick that date, what is theimportance of that date9A.Ibelieve thatMiss Ferrey was fired on theWednesday before, and it was the following Friday thatthis was said.DeFazio, a witness called by Respondent at the above6-RC-5140 hearing, testified at a point about eightwitnesses before the above testimony of Flynn at the samehearing She was asked:Q In the latter part of September 1969, did FrancesFerrey show you a union pamphlet and card?A.Yes, she did, and she says, look what I finallygot, I think I will sign the card.Q.What did you say.Q.Do you know whether or not Frances Ferrey didsign the union card?A.Yes, I do.Q.How did you know that?A.Leo Flynn told me that she had sent it in.At the reopened instant hearing on December 1, 1970,Flynn testified that about October 17, after Ferrey'sdischarge, in the Tropicana Restaurant, he told DeFaziothatFerrey had signed a union membership card andDeFazio replied that she already knew that fact.73 On thesame day, according to Flynn, DeFazio also told him of asupervisors' meeting that had been held"either that week orthe week before and it [the supervisors' meeting] was aboutthe do's and don'ts of what they [the supervisors] shoulddo, also Mr. Lowery who was my supervisor that morning[Lowery, Flynn's regular supervisor also, that morning,October 17, told the employees in his department about thedo'sand don'ts that the supervisors were to followregarding the union]."Flynn also testified that a day or two after there had beena supervisors' meeting on about October 1, DeFazio toldhim about the meeting and that Tieger had instructed thesupervisors to find out discreetly who had signed unionmembership cards and "at that particular time" Flynn toldDeFazio that he was a dues paying member of the Union.He also stated that "that week" DeFazio told him to becareful "because at the supervisors' meeting, Mr. Tiegerasked them to descreetly find out, who signed a unionmembership card." 74The General Counsel then questioned Flynn about"another conversation which you had with Miss DeFazio,about the supervisors' meeting, when did that take place?"Flynn responded that the conversation was on October 17and, at lunch, he and DeFazio discussed Ferrey's dischargeand the "do's and don'ts" instructions that the supervisorshad received at a meeting "earlier that week." Flynn alsostated that on October 17 Lowery met with his departmentand told them of the "do's and don'ts" and said that if theyhad any questions about the Union he would refer them toTieger for information.When questioned by counsel for Respondent regardinghis testimony in case 6-RC-5140 in September 1970, Flynnaffirmed it and, in effect, denied any inconsistency with histestimony in the instant reopened hearing.In his original testimony in this hearing in August 1970,Flynn said that he had lunch with DeFazio and othersseveral times a week and that in September and Octoberperiod, he had volunteered that he was a member of theUnion. Flynn also testified that there was a supervisors'meeting around the first part of October 1969 in Tieger'soffice and that at the meeting the supervisors receivedinstructions as to what they should do or not do regardingthe Union. Either the same day as the above meeting or thenext day, DeFazio told Flynn that at the meeting theA. I told her to hand or mail it in.supervisors had been directed to find out discreetly whoQ.Sign it and mail it in?had signed union cards.A.Yes.Approximately a month later in the 6-RC-5140 hearing,71Ferrey had told DeFazio of her intent to sign a card but had nevermember Tieger replied that he had not been aware of thattold her that she had done so On October 15, after Ferrey was discharged,74All the foregoing was Flynn's testimony in response to the TrialBest, the union representative, informed Tieger that Ferrey was a unionExaminer's questions at the inception of the reopened hearing 596DECISIONSOF NATIONALLABOR RELATIONS BOARDFlynn again testified that he ate lunch with DeFazio andother supervisors and rank-and-file employees and that hetoldDeFazio and others that he was a member of theUnion. Referring to these luncheon sessions aforemen-tioned, the witness was asked whether he discussed "anyother matters about the union at these luncheon meetings."He replied, "One time." This one time was October 17, afterFerrey was discharged. And this one time was whenDeFazio told Ferrey about a supervisors' meeting at whichsupervisors were instructed to find out discreetly who hadsigned union cards.DeFazio testified at the reopened hearing that there was asupervisors'meeting on October 16, after Ferrey's dis-charge. She indicated that the meeting concerned whatsupervisors should or should not do regarding unionmatters. After going through a list of "do's and don'ts," thesupervisors were told by Tieger "to get the feel of how many[employees] were for the union and how many were not,"and she told Flynn about this at lunch. DeFazio states,however, that one of the "don'ts" they were told was not toask anyone openly whether he was for or against the Union.According to DeFazio, regarding the Union, there wasonly one general meeting of all the supervisors with Tiegerand that was on October 16 She states that she had noconversation with Flynn about a supervisors'meeting in thefirstweek of October. She states that during the unioncampaign if some question arose about a union leaflet or ifan employee asked her something about the Union shewould go to Tieger for the answer. However, sheremembers no specific instance of this. The matter ofreferring questions about the Union to Tieger was one ofthe "do's" that was included in the "do's and don'ts" for thesupervisors at the October 16 meeting.75We have found Flynn's testimony at the reopenedhearing, that there were two such supervisors' meetings andtwo reports by DeFazio thereon to Flynn, one in the firstpart of October and one on October 17, to be unconvincingFlynn had testified in the instant hearing in August,where he testified to only one such conversation withDeFazio about what had gone on at a supervisor'smeeting.He also testified that the conversation with DeFazio aboutthe meeting was the same day or the day after the meetinghad been held. We are satisfied that, in 6-RC-5140, inclearly dating the "one time" conversation on the subject asOctober 17, Flynn was referring to the same incident as hehad testified to in the first session of the instant hearingalbeit placing it at a different time. In short, on the sameday or the next day, after a supervisors' meeting, DeFazio,on October 17, told Flynn what had transpired at themeeting It is our opinion that both the supervisors'meetingand DeFazio's conversation with Flynn regarding whatoccurred at the meeting took place after Ferrey's discharge.We also believe that in the course of this conversationFlynn told DeFazio that Ferrey had signed a union card.We do not believe that this information surprised DeFaziosince Ferrey had earlier indicated her intention to sign and,on October 15, Ferrey had, in effect, asserted to DeFazio75 In addition to DeFaziostestimonyabove,Flynn testified in6-RC-5140 that about Friday, October 17,his supervisor,Lowery, held ameeting in his department and announced at the meeting that thesupervisors had received a list of"do's and don'ts" and Lowerysaid that ifany of his employeeshad any questions about the Union,he, Lowery,thatwhat had befallen Ferrey was due to the unionactivities.In addition to our conclusion on the basisof Flynn'stestimony on three occasions,described above,as well asconsideration of DeFazio's testimony,and other evidence,we find that the first meeting for supervisors held byRespondent regarding the union organizational effort wason October 16 or 17, 1970. That,at that meeting a list ofpermissible"do's and nonpermissible"don'ts," as to whatthey could or could not do with respect to the unionorganizationalactivity,was givenor read to them byTieger; that the major principle stressed by Tieger was thatif the supervisors were asked questions aboutthe Union byemployees,the supervisors should refer the employee toTieger,rather than to undertake to answer the question.Tieger also asked the supervisors at this meeting to find outindirectly and discreetly, without asking employees directlyabout their union sentiments,how many employees werefor the Union and how many were against the Union. Thiswould seem to involve knowing the identity of those whowere for and those who were against the Union.There were, according to the evidence,as we view it, tworesponsesby Respondentto the union organizational effortthat commenced on September 24, 1969.The first responsewas Tieger's letter or notice to employees issued either inthe first or second week in October 1969.76 The letteradvised the employees of their right tojoin or not tojoin theUnion and said that Respondent would protect such rightsbut expressedRespondent'spreference for operatingwithout a union and urged employees not to sign up in theUnion. The only indicia of Respondent's policy toward theunion organizational effort from September24 to October15, 1969, that we have, or that employees or supervisorshad,was the aforementioned letter. In our opinion,Respondent,in the period prior to Ferrey's discharge, hasnot been shown to be an employer ruthlessly fighting orcommitted to excising any or all employees who mightsupport the Union; and, in any event, whether such aposition of Respondent was due to a desire not to violatethe law or whether it was due to lack of sophistication in thearea of anti-union tactics, Respondent, i.e., Tieger, hadneither solicited nor received much,if any, intelligence fromhis supervisors as to the internal union situation.It is ouropinion that DeFazio did not report the various statementsofFerrey (September 24 to October 14) to Tieger, oranything concerningFlynn,both because of her ownsentiments regarding the Union and because of the absenceof a hard anti-union "line" and tactic being laid down byTieger during this period.Perhaps Brueckman told Tiegerthat Ferrey had once said that she thought the Union was agood thing and that she intended to sign a card. We doubtthat this occurred or that it was a "bombshell"if it did; but,if it did occur, there was no followup by Brueckman oranyone else at Tieger's instance,to ascertain if, in fact,Ferrey had signed a card.Aside from the letter or notice from Tieger, which was astatement to all employees regarding Respondent's positionwould refer them to Tieger for an answer76We have previously indicated our doubt that it was issued on October14 but our conclusions in this case have not turned on whether the datewas or was not October 14 CREDIT BUREAU, INC.with respect to the Union,a meeting of supervisors onOctober 16 or 17 appears to have been the first overallinstruction from Tieger to the supervisors on the unionsubject.Theywere given a list of things they could andcould not do regarding the Union and were told to referquestions aboutthe Unionto Tieger.The latter also askedthe supervisors to find out how the employees felt about theUnion.For the period thereafter there is no evidence ofillegal interrogation of employees,threats,or reprisals.In our opinion,the supervisors'meeting of October 16 or17 wasprobably calledbecause by then Tieger had becomeconvinced that the union organizational effort might haveadvanced further than he had previously suspected. TherrThere were evidently two meetings called by Respondent shortly afterFerrey's dischargeOne was the supervisors' meeting of October 16 or 17The other was a meeting that Tieger instructed DeFazio to hold on theafternoon of October 15 after Ferrey's discharge The purpose of thismeeting wasto tell the employees why Ferrey had been discharged TheinstructiontoDeFazio as to the message to be conveyed did not includeany union reference but did include,as far asappears, the sameexplanation for the discharge as was presented at the hearing The evidenceabout this October 15meeting isvery limited It entered the record whenthe General Counsel, who was apparently aware of theevent,asked Tiegera few questionsabout its purpose No evidence appears in the record that,at the meeting, it was stated or implied that Ferrey had been discharged forunion activitiesWe believe that if such evidenceexisted itwould havebeen introduced by the General Counsel If Respondent had wished toleave the impression with employees that Ferrey,as she claimed,had been597union petition for certification that Tieger had received onOctober 15 was evidently a factor in arousing Tieger as tothe fact that the Union might have made major penetra-tions among the employees. We also believe that Ferrey'spublicly uttered assertions on October 15 to the effect thatthe action against her was due to the union activities alsowas a factor in the calling of the supervisors' meeting onOctober 16 or 17. But the evidence does not persuade usthat Ferrey was discharged because of union activities orstatements.77We do not believe that she was dischargedbecause she had said, don't tell me my transfer is not due tothe union activities, or for any other union activity. Werecommenddismissalof the complaint.78discharged for union activities and thus chill union sentiments among otheremployees,the calling of a meeting almost immediately thereafter to tellemployees that Ferrey was discharged for the same reasons as weretestifiedto byRespondent herein(and with no mention of union activities)isscarcely consistent with such an alleged purpose Indeed such a purposewould ordinarily be adequately served by holding no meeting to explainthe reason for the discharge but to allow the employees to draw their ownconclusion and that they would be thereby intimidated since allegedlyRespondent's intent was that they should conclude that it was a dischargefor unionactivity78Obviously, the issue we have decided is not to be confused with thequestion of fairness in the matter of the discharge of an employee who hadworked faithfully and well for the employer for 32 years and who wasdischarged for deficiencies of the nature described herein Our conclusionis simply that Respondent'smotive was not Ferrey's union activities